Statement by the President-designate of the Commission (debate)
The next item is the statement by the President-designate of the Commission.
Mr President, ladies and gentlemen, we are living in unprecedented times. I personally am convinced that the history books of the future will refer to the pre-financial crisis era and the post-financial crisis era. Yet this crisis is not just a financial, economic and social one. It is also a crisis of values. That is why I believe that we must put our European social model, our social market economy, at the heart of our response to this crisis.
At the same time, the crisis has shown just how interdependent we have become in this globalised era. There is the financial crisis, but also the energy crisis. There are the food security problems and climate change, an area in which Europe is now the leader. That is why I feel we can say that this is the moment of truth for Europe. Do we want to shape globalisation with our values, by defending our interests, or do we want to suffer globalisation, by following the lead of others?
For me, the choice is clear. We must rise to this challenge together because, if we do not do so together, Europe is in danger of being marginalised. We have experience. I do not believe that any another region in the world has the same experience as we have of establishing an internal market, common rules, common institutions, and indeed a single currency and solidarity and cohesion policies. We have this unique experience. I therefore believe that, instead of suffering globalisation, we can shape it, because we are, by nature, a globalisation laboratory; we are the champions of global governance.
Now is not the time for the status quo, or routine. We must have an agenda for change. Now more than ever we need a strong Europe. With the Treaty of Lisbon, we will be stronger in the future and we will be better able to act.
When I say a stronger Europe, let us be clear what that means. It does not necessarily mean more centralisation of powers. I am committed to the democratic principle of subsidiarity, subsidiarity linked, of course, to solidarity, with decisions being taken at the most appropriate level.
When I speak of a stronger Europe, I am also speaking of the European spirit, of the culture of European decision-making, of the Community method and of the will to act together - not only the ability to act but also the will to act, the political will. We need a Europe that is uncompromising when it comes to defending its values and its interests, which rejects protectionism of all kinds, but without being naive, and which can demonstrate this proactive spirit. It is this proactive spirit that guided the drafting of the document that I sent to you all before this sitting.
The mandate of the Commission over which I currently preside was that of the first Commission of the enlarged Europe, of the great Europe of 27. I believe that, now we have consolidated this Europe, we have the conditions in place for a new ambition: a new social ambition, because there is a crisis and unemployment is the main problem facing Europeans; a new ambition regarding the fight against climate change, an area in which we already play a leading role; and a new ambition in terms of the way we deal with globalisation.
Last week I had the opportunity to discuss these political guidelines with all the political groups that invited me. I think it was a very useful, constructive and open discussion. I received many points of view.
I believe that the time has now come for us to reach a broad consensus and to reach some level of agreement on the way forward. Before you all today I formerly pledge that - if I am confirmed by this Parliament - I will apply those political guidelines during my second term and I will, together with incoming Commissioners, translate them into the next Commission's legislative and work programme. I am not going to repeat those guidelines now but I think, after discussions with all of you, that it will be useful to make some of the elements in the guidelines more concrete and also to take on board a number of your suggestions. In the interests of transparency, I would like to highlight those areas with all of you now.
First of all, the basic line: as we fully implement our recovery plan in order to move out of this economic and financial crisis, we must keep an eye on the future. We must reinvigorate our inclusive social market economy. We will invest in new sources of sustainable growth, in smart green growth, in the networks of the future from digital infrastructure to the European super grids for electricity and gas - all this to promote high levels of employment and social provision and to reinforce the European model of society, while succeeding in an increasingly competitive world.
Solidarity must remain key. That is why, apart from all the decisions already taken and proposed in terms of structural funds and in terms of doubling our balance of payment support for some countries in difficulties, I want to commit myself to using all the instruments at my disposal to help those Member States with serious budgetary constraints - namely the new Member States - back onto the road to recovery.
But we cannot return to the previous growth model. It has clearly proved unsustainable. We have to create the conditions where the transition to a low-carbon economy is a source of competitive advantage for our businesses, a source of jobs for our workers and a source of hope for future generations. Yes, I agree with those of you who said that coordination is not enough. Yes, we need to map out a genuine European agenda. Yes, we need an integrated vision for a coherent European strategy, a European Union 2020 strategy that builds on open markets by combining new sources of sustainable growth, employment and social cohesion, our climate and energy security agenda, a fresh approach to industrial policy and a move to a knowledge society. I stand for a particular emphasis on innovation and support measures for SMEs. Yes, this means overhauling the Lisbon Strategy after 2010. Yes, we need a much more integrated approach to the economic, social and environmental strands of the different strategies. As President of the Commission, I commit myself to doing my best to convince Member States also to accept this coherence and coordination approach.
I said in the guidelines that the economy needs a financial system that is more ethical, robust and responsible. Regulation and supervision have not kept pace with the integration and innovation of financial markets - not in Europe; not at a global level. Let me say that I have been shocked by the scale of unethical behaviour that we have seen. We cannot allow a return to 'business as usual'. The issue of bonuses, for instance, requires urgent action. We are now in a leading position in the G20 - a process which, by the way, was started in Europe - but it is true that more needs to be done. Next week, on the eve of the G20 meeting in Pittsburgh, the Commission will adopt proposals to build a true European system of supervision - a system that reflects the integrated nature of our single market.
A review of our action in three years will provide an opportunity to see what further action is needed. It is crucial that we get regulation that ensures the responsibility and the legitimacy of the financial sector without suffocating innovation. I want Europe to keep its world leadership in financial services.
In my guidelines, I also explained why the crisis calls for a much stronger focus on the social dimension in Europe at all levels of decision making - in Europe, but also at a national level. The financial sector and the economy may be showing signs of recovery but - let us be clear - the crisis is not over for those who have lost their jobs and we cannot say the crisis is over before we come back to the creation of employment instead of rising unemployment.
I would like to make my commitment to a high level of employment and social cohesion through a number of actions that I have discussed with some of you.
I have clearly stated my attachment to the respect of fundamental social rights and to the principle of the movement of workers. The interpretation and the implementation of the Posted Workers Directive fall short in both respects. That is why I am committed to proposing, as soon as possible, a regulation to resolve the problems that have arisen. This regulation will be codecided by the European Parliament and the Council. A regulation has the advantage of giving much more legal certainty than the revision of the directive itself, which would still leave too much room for diverging national transpositions and take longer to produce real effects on the ground. But, if we discover during the preparation of the regulation that there are areas where we need to revisit the directive itself, I will not hesitate to do so. Let me be clear - I am committed to fighting social dumping in Europe whatever form it takes.
The issue of social impact assessments for all future proposals was also raised and I agree that this is needed. The first test case for such a social impact assessment should be the revision of the Working Time Directive. On the basis of this impact assessment, the next Commission will consult social partners and will come with a comprehensive legislative proposal.
In the guidelines, I emphasise the importance of services of general interest for our European model of society. The Lisbon Treaty makes this point very clear and I am ready to work with you to develop a quality framework for services of general interest.
I also highlighted gender equality and the need to eliminate the gender pay gap, so I now commit myself to working with you on a Women's Charter, also as a way of commemorating the 15th anniversary of the Beijing Conference in 2010.
In my guidelines, I express my determination to make the Lisbon Treaty innovations in international relations, including the European External Action Service and the post of High Representative and Vice-President of the Commission, work effectively. I believe it is one of the greatest innovations of our Lisbon Treaty and I am committed to reinforcing cooperation with the European Parliament in the field of external affairs in general.
Europe needs the means to match its ambitions, however. As I said in the guidelines, this requires a root-and-branch reform of the European Union budget covering the expenditure and revenue side. We need to move away from a narrow focus on net balances and move towards an approach based on solidarity, burden-sharing and equity. This also includes the question of own resources. The European Union must have a more transparent and efficient way of financing its policies and I am ready - I hope with the support of this Parliament - to take this battle to the Member States as we reshape the Union's budget. I also want to work more closely with the European Investment Bank to look at innovative forms of financing.
I am also committed to smart regulation, and I want to reiterate that the simplification of procedures and the reduction of administrative burdens on businesses, particularly SMEs, will remain a priority in the next Commission. This task - just like the Impact Assessment Board and ex post evaluation - will be placed directly under my authority to fully reflect the priority I give to it. I will also defend - as we have done over the years and sometimes in difficult circumstances - the integrity of the single market because, without a single market and without a cohesion policy, we will never have a European Union.
But why stop there? Why only defend the internal market? I want to complete the missing links to unleash its full benefits for businesses and consumers.
Honourable Members, I am committed to translating these priorities into the organisation of the next College once I have been confirmed by you, but I can already share with you today some organisational changes that I intend to introduce.
I will create the post of Commissioner for Justice, Fundamental Rights and Civil Liberties, including citizens' and minority rights as a reflection that the European Union is a community of rights and values.
I will also create the post of Commissioner for Internal Affairs and Migration, including security. One of the key tasks of this Commissioner will be to develop a truly common approach to migration: promoting the integration of legal migrants, fighting illegal migration and related criminal activities, and ensuring solidarity between Member States. We need solidarity. We need solidarity when we have to give support to our Baltic friends or countries affected by the gas crisis between Russia and Ukraine, but we also need solidarity when we have to give support to our Mediterranean friends when they are facing challenges with which they cannot cope alone.
I will also create the post of Commissioner for Climate Action to reflect the fact that climate change is a challenge that needs to be addressed across the whole range of our policies. A dedicated Commissioner for Climate Action will also send an important signal that, independently of the level of ambition that comes out of Copenhagen, Europe is serious about maintaining momentum for action.
We also need a fundamental review of the way the European institutions access and use scientific advice. In the next Commission, I want to create the post of Chief Scientific Adviser, with the power to deliver proactive, scientific advice throughout all stages of policy development and delivery. This will reflect the central priority I attach to research and innovation. I think we have a lot to do in this field. If there is one area where the fragmented efforts in Europe are not giving the results we want, it is precisely in the field of research and innovation. I believe that, from fighting climate change to energy security, the potential is there if we want to work together in research and innovation for Europe.
What I propose is no less than a transformational agenda for Europe. In order to realise this ambition, I have suggested a special partnership between Parliament and the Commission. We represent the two European institutions par excellence and this gives us a special responsibility to create a true European public space for debate. I am committed to making my contribution to European parliamentary democracy.
I have had the opportunity to discuss this over the last couple of months with President Buzek, which led to many of the improvements proposed in my guidelines, like a regular question time. Following my meetings with the groups, I am ready to take up the suggestion made by some of you, not only to meet your Conference of Presidents on a more regular basis, but also to establish an appropriate dialogue with your Conference of Committee Chairs. Very concretely, I will invite the Conference of Committee Chairs to meet the whole College of Commissioners every year before the adoption of the Commission legislative and work programme.
We are indeed living in very exceptional times, times of uncertainty and power shifts. There may be a fundamental change in the relations between the most important powers in the world and there is indeed a great risk in these times of anxiety of the emergence of national egoisms, of naked nationalism, of ugly nationalism and some forms of extremism. There is a real danger that our achievements in European integration are called into question. That is why I believe it is important to have this special relationship between Commission and Parliament to fight those national egoisms.
Let me finish with a plea to each and every one of you. Now, more than ever, we need a strong Europe and a strong European Commission - a strong Commission, let us be frank, has to be a political Commission - but a political Commission must not be a partisan Commission. As President of the Commission, my party is Europe. The next College, like the current one, will contain a significant number of members from a variety of political families. I am committed to having Europe's political diversity reflected in the College and in the most important positions. Only with this cross-party support, however, can we, in fact, have a strong Europe and a strong Commission.
We need a Commission that delivers on its promises. We also need a Parliament capable of mobilising the effective majorities necessary for a Europe of action. If you want a strong Commission that sometimes stands up to Member States and to national egoisms, you should give the Commission the strong support it needs.
We all have our different political, ideological positions and we come from very different political families but I believe that, in times like the ones we are living in, in times of crisis, apart from our convictions, we also need a strong ethic of European responsibility. It is to this ethic of European responsibility to each of you that I make my appeal - my appeal with passion for Europe. Let us embark on this European journey together.
(Sustained applause)
Mr President, ladies and gentlemen, last June the people of Europe confirmed their support for the Group of the European People's Party (Christian Democrats) by making our group the leading force of this Parliament, for the third time in a row.
Through their vote, our fellow citizens expressed clear choices: the choice of a stable and strong Europe, in a period of crisis and of doubt; the choice of a social market economy endowed with ethical rules; and the choice of a responsible climate and energy policy. Since the PPE Group was the only party to put forward a candidate for the presidency of the Commission, several months prior to the elections, it followed that the people of Europe themselves implicitly approved the choice of Mr Barroso by giving us the most votes.
I, for my part, am proud that the PPE Group made this choice and, dare I say it, I am proud that it took this risk.
Everyone knows what the PPE Group's priorities are: they are the ones that inspired the fathers of Europe and that continue to inspire the majority of the governments in today's Europe. The greater part of these objectives are shared and upheld by the current President of the Commission, Mr Barroso.
Ladies and gentlemen, the PPE Group supports Mr Barroso because he has proved himself. He has proved himself on the energy and climate package and he has enabled Europe to become the world's pioneer in the fight against global warming. It is this pioneering Europe that will be the role model at the Copenhagen conference. He has proved himself on the raising of moral standards in the financial systems, enabling Europe to be the first to learn the lessons of a financial crisis that no one, and I mean no one, had anticipated. It is Europe and the Barroso Commission that are showing our US and Asian partners the direction to go in at the G20.
In the past, Europe was described as a political dwarf. How can one fail to be delighted that, on the two issues of major concern to Europeans - the crisis and climate change - Europe is finally on the front line?
I would add that Mr Barroso is the first candidate for President of the Commission to have involved Parliament so closely in his work and in the definition of the guidelines. He is the first to have proposed a genuine partnership between these two institutions by means of a whole series of concrete measures.
That, I believe, is an important development for European parliamentarianism; it is an opportunity that we MEPs must seize. That is why my group hopes that President Barroso will form a new Commission and set to work as quickly as possible.
Obviously, the President of the Commission could not represent a single party. Obviously, he must compromise with a college of commissioners belonging to several political families. We welcome this because Europe can only be built in a spirit of openness and of consensus-building.
Having said that, Mr President, Madam President of the Council, I have an appeal to make to you. Once the President of the Commission has been elected, you must immediately set about forming the rest of the College, regardless of the Treaty in force.
As for you, Mr Barroso, if, as I hope, a majority of MEPs give you their support tomorrow, this will not be a blank cheque. You know this, but it is my duty to tell you again here. Since the PPE Group shares most of your beliefs, you also have a responsibility: to ensure that, over the next five years, the work of your Commission meets our expectations and those of Europeans.
We have faith in you, but have no doubt that we will also fulfil our duty as legislator under the partnership that you will propose.
Ladies and gentlemen, thank you for your attention.
(Applause)
Mr President, ladies and gentlemen, I have been asking myself in the last few days why a candidate who is so controversial across all the groups in this Parliament causes so little controversy in the Council. I believe that the answer is obvious. If I had been a head of government, I would also have elected José Manuel Durão Barroso. There could have been no better advocate of the interests of the European Council over the last five years. For this reason, your call, Mr Barroso, for cooperation with Parliament is correct, but it comes too late.
(Applause)
One aspect of the last five years was the fact that you were constantly at the service of the governments in the European Union and that is precisely one of the reasons why there is so much scepticism about you. Many friends are more dangerous than enemies. You had hardly finished your speech with the claim: 'I am everyone's candidate!', before Mr Daul said: 'This is the candidate of the Group of the European People's Party'. What a risk for you, Mr Barroso! What motive would another possible majority in this House have for electing you if your programme is the programme of the Group of the European People's Party?
We could have started with a different majority. In July, we saw a possible majority form in this House on the basis of different considerations among the various groups, which Guy Verhofstadt brought together into a reform-based, pro-European majority. This resulted in the vote being postponed until September and other things would perhaps also have been possible. Unfortunately, the Group of the Alliance of Liberals and Democrats for Europe did not continue to support their leader, otherwise this would have been possible. This is why we are voting today and weighing up whether what you are saying is convincing.
However, you have hardly started to concentrate on one programme before you begin doing something different. In the last few days you have been sending out your messengers on horseback with the following message: 'Moi, j'ai la majorité, I have the majority'. It may be that you have a majority tomorrow. That could be the case. Perhaps you will have a majority tomorrow, consisting of the PPE Group and the ALDE Group, the majority of whom will vote for you, and, of course, the only group which will vote for you unanimously, immediately and without hesitation: the European Conservatives and Reformists, the party of Mr Kaczyński and his brother, the party of Mr Klaus, the Tory party. As you say, you want to achieve a majority in favour of the Treaty of Lisbon, but this is the party whose members oppose the treaty. How can you lead Europe in a pro-European way if you enter into alliances of this kind?
(Applause)
Furthermore, this is not only about you. It is true that it is about you, but it is also about the question: Barroso - yes or no? It is about the question of whether you gain a majority - yes or no? However, it is also about another issue. It is about the direction of Europe as a whole and that is not your decision alone. In this case, the Council and, above all, this Parliament are also involved in making the decision about the composition of the College and about the portfolios which you will make available and about the programme for the next five years that you will present.
It is about you, but it is also about the question of whether we finally manage to regulate the internal market and the financial markets and about whether we finally manage to put a stop to cheap labour in Europe, which is destroying the social cohesion of our society. It is also about whether we manage to bring about a change of direction in the European Union which the Commission, as a whole, must support.
Therefore, for us it is also a question of programme-related issues. It is not enough to reduce Europe to the question of an individual person and to the question of whether this individual person has a majority or not. We need more! We need social impact assessments. You have said that you will put them in place. We will judge you by whether you really do this, whether you are prepared to draw up regulations together with Parliament in an interinstitutional agreement.
In future, the Commission must consider in advance what the effects of its measures on the social security systems in the Member States will be. We want and need a directive for public services, for services of general interest. It must not be the case that the Commission will not rest until the last public cemetery in Europe is privatised. This strategy must finally be stopped. We also need a change of direction on wage policy in Europe.
Whichever tool we choose, Mr Barroso, I expect to hear one sentence from you. You have failed to say it again today. However, I expect you to say it once. The objective of the Commission, particularly following the verdict of the Court of Justice of the European Communities in the cases of Viking, Laval and Rüffert, must be equal pay for equal work in the same place for both men and women.
These are the issues relating to programmes and content which we want to discuss with you, but not only with you. It is also a question of who the Commissioners are and which portfolios they have. I do not know what has caused greater damage to Europe, you yourself or the fact that you have not prevented Mr McCreevy from doing what he was able to. We need a change of direction within the EU. This is what we will judge you on.
(Applause)
Therefore, we can see a connection between tomorrow's vote and the final vote on the Commission. There is a way to get there. There is the possibility of achieving greater agreement and trust than is currently the case. However, with regard to your balance sheet for the last five years and to what you have presented us with thus far - I am not talking about what may happen in future, but what is currently on the table - I can say one thing to you with certainty: you do not have the support of my group.
(Applause)
I would like to inform you that we have a new rule of procedure. Perhaps not all of you have taken note of it yet. The rule says that if, during a speech, Members present in the House raise a blue card, they may put a question to the person who is speaking. The question must be no longer than half a minute's duration, and can be asked only with the speaker's agreement. This is a new rule, which we did not have before. This is intended to enliven our debates.
(PT) Mr President, I will be very brief: Mr Schulz, I listened to you very carefully and I share many of the issues that you put to the President of the Commission, who is now standing again. I even heard you say that Socialists do not only support the right and Europe is not made up solely of the right. I ask you, how many members of your parliamentary group - Socialists, Portuguese, Spanish or English - have already given their support to the new candidate, irrespective of the opinions that you yourself hold, Mr Schulz?
(DE) Mr President, I must admit that I do not know the fellow Member. However, I am pleased that as new fellow Members...
(Heckling)
He has been here for a while? I have not really noticed him until now. After what I have heard, I understand why.
We will decide this evening on the final vote for our group. I do not know how deeply democratic the structures in your party are, but we are a democratic party and so we will decide this evening by means of a democratic vote.
I would like to say that only one question per speech is foreseen, because otherwise we might not finish the debate.
Mr President, since the start of this appointment procedure, as you know, the Group of the Alliance of Liberals and Democrats for Europe has said that what is at stake here is the programme for the next five years, that this is not a question of people or of personalities. This is what counts: the programme that the candidate presents, the one that he presents now in its broad outlines, then the detailed programme, which will be presented towards the end of the year, I hope, when the Commission is finalised.
Secondly, at the request of some of my colleagues, our group has also debated at length whether we should wait before taking a final decision. We supported that in July, because we felt it necessary for the candidate to come equipped with a programme, which was not the case in the past. I believe that it was the right decision to do so, to wait in July, not to appoint and to wait for the proposals that we are going to debate now. However, we felt that, once the candidate had presented his guidelines, there was no point in saying once again that we were going to wait a few weeks or months.
We are going through an economic and financial crisis, therefore we need European institutions and we need a Commission. It is not very responsible ...
(Applause)
... It is not very responsible to say today, 'Let us wait'. Wait for what? Wait two weeks, three weeks, two months, until they come with proposals? They are there. Let us assume our responsibilities, whether we vote for or against, but let us assume our responsibilities.
Thirdly, we were not very convinced by the guidelines presented by the candidate. I believe that these proposals, as detailed as they sometimes are, are based on a flawed philosophy, that is, on the assumption that the recession is over, that a recovery is taking place and that we do not need additional Community policies in order to come out of the crisis. That is a poor starting point, because the end of the recession does not mean that this is the start of the recovery. We may fall into economic stagnation, as is the case in Japan, where they have been waiting for growth for 10 to 15 years. Hence the need to have, in addition, a new integrated Community strategy that goes beyond the 27 national plans. That is the demand we are making as liberals and as democrats, and it is just as important for the Commission to present as quickly as possible a plan for cleaning up the banks. Not 27 different plans, as we have today, but a common, consistent approach set out by the Commission.
I heard, Mr Barroso, that you said in our group that you were prepared to submit proposals concerning both this new integrated Community strategy, which goes beyond the 27 national plans, and this European stabilisation of the banking sector. This is positive, and what we are asking is for these two elements to be detailed and developed in the programme that you are now going to prepare and that you are going to present with the Commission.
Our support is very clear. It is conditional. This means that our support will continue until such time as we see that these elements, that is, a new integrated Community strategy, a plan for stabilising the banking sector, beyond the things you repeated today in your speech, a budget based on own resources, and a mid-term review of financial supervision, are going to materialise in every part of the Commission's programme. On this subject, I must tell you that I continue to believe that it is the structure of the European Central Bank that should be used, not the de Larosière proposals, which are the Commission's and the Council's starting point for the moment.
Lastly, our support will also depend, as you know, on the new structure of the Commission. We want an effective Commission, with powers distributed more evenly than was the case in the past and, in this context, we are also counting on the promise that you made to our group, namely that a particular commissioner from the Committee on Civil Liberties, Justice and Home Affairs, with responsibility for fundamental rights and civil liberties, will be given a place in your team. It is important that this commissioner be jointly responsible with the other commissioners, and not just someone who gives them opinions.
That is why, for the common good of Europe, we need more audacity and a more ambitious Commission, and we hope that you will ensure this and hope, too, that in your definitive programme you will fulfil our expectations.
Mr President, President-designate, ladies and gentlemen, I confess that I think I am hallucinating.
Firstly we are told: 'everything has changed, so I am staying!' The reason why Mr Barroso must stay is because everything is changing, and he is the stability in a changing world. So be it.
Then, I hear what Mr Daul has to say. I was part of the electoral campaign in France. In France, we were told, during the electoral campaign, that, on the banks, look to Mr Sarkozy, on climate change, look to Mr Sarkozy, on change in Europe, look to Mr Sarkozy. Now I hear Mr Daul say that, on climate change, look to Mr Barroso, on issue X, Y or Z, look to Mr Barroso. You are going to get a roasting from the Elysée Palace, my friend! You are going to get a roasting! All the same, it is incredible, this whole business! Yes, yes, I know, May 68, it annoys you, you always come out with the same old thing. I will explain it to you one day if you want to hear about it.
All I am saying is that this place, right here, is a place where we have the right to say anything. José Manuel Obama: Yes, he can! He can do anything he likes now; he can do everything that he was unable to do for five years. You will see what happens, and, on that note, Heads of State or Government, Mrs Malmström, be careful, because the days of the little Mr Barroso who listens to you are over. You are going to have to listen to him now, he is going to impose a new integrated policy, not a policy of coordination, on you, you are going to have to follow his lead ... No, but stop, stop, Mr Barroso! We know what you are like! In five years in this House, not once have you said, 'I was wrong', as I, Daniel Cohn-Bendit, and others have done ...
For you talk about European values, you talk about European ethics, but the problem is this, Mr Barroso. If you really want to change things, you must explain something to the MEPs and to the citizens: the response to the financial and economic crisis must, at the same time, be a response to the environmental crisis. Moreover, if you want to respond to these crises you have to transform Europe - to reform it is not enough - and by that I mean you have to transform it environmentally and socially. Our production systems must be called into question. The banks: why did they go crazy? Because we have a system that makes them completely crazy. Why? For the simple reason that it is about having more and more, and still more, more quickly.
Is it the case, Mr Barroso, is it the case, Heads of State or Government, that the majority of this House is ready today to challenge the 'more and more as quickly as possible' approach? This is at the root of the crisis, and when people talk about sustainable development, it is not just about a few piecemeal measures, it is about trying to explain and to understand that, while there are areas that need growth, that is, selective growth - renewables, and so on - there are a whole host of areas that need to be curbed. There needs to be a measure, and here I am hallucinating even more.
You talked about the Lisbon process. You talked about research. Mr Barroso, explain something to me. For five years - actually, for four years: last year, after the crisis, you were more cautious - you explained to us that the basis for economic and environmental effectiveness was deregulation. Deregulation. Yes indeed, I remember your speeches, I remember what you said. Then, with the crises, you suddenly realised that it did not work like that. With the crises, and this is to your credit, we never said that you were a man of dishonour, we merely said that, seeing the way in which you, Mr Barroso, have led this Commission, we do not have faith in you. You are a European but, at the same time, you are locked in an ideology that is the very ideology that caused the crisis, not that which solves it.
And, Mr Verhofstadt, that really takes the biscuit, now. Throughout the campaign we said - I am going to finish here, and, besides, Mr Barroso will thank us for it - that we did not want to vote in July. Now, everyone is grateful to us that the vote did not take place in July, because at least Mr Barroso could present his programme. If it was up to Mr Daul, if it was up to Mr Barroso, we would have voted without a programme in July, and everything would have been just fine! So at least thank us for having given you the opportunity to present your programme.
Not at all, not at all, Mr Barroso.
Secondly - but this is rich - you say: 'why postpone further?' For the simple reason, and this has never existed before, that the people of Ireland are going to vote in three weeks' time and if, as I believe will happen, as is thought will happen, they vote in favour of the Treaty of Lisbon, there is another condition for this Commission. You tell us: 'it is absolutely necessary, because we are in an economic crisis, you will see what happens'.
Over the next two months, Mr Barroso will have to form his Commission. He will not have the time to deal with Lisbon, nor with Copenhagen, because he will have to negotiate with Mr Sarkozy. Is Mr Barnier going to get the internal market? If Mr Barnier does get the internal market, what is he going to give to the Poles, to whom he promised a great Commission? What is he going to give to the Germans? What is he going to give to the British? Because the Commission is all about bargaining! And bargaining is going to keep him busy, but while he is busy bargaining, the others are going to bargain at Copenhagen.
That is the problem; that is the reality. So I shall conclude by saying to you, Mr Barroso, that you are a man of honour, that is true, but you should know one thing: the Group of the Greens/European Free Alliance does not have faith in you and will vote against your appointment, because we believe that Europe needs someone better, someone better than you, Mr Barroso!
(Applause)
Mr Cohn-Bendit may have spoken for too long, and it may be that I hardly agree with him at all, but he always has interesting things to say, and that, after all, is important in Parliament. This gives Parliament the vitality which you spoke of, Mr President, in your speech at the beginning today.
The European Conservatives and Reformists will vote for President-designate Barroso. We will not do this because we agree with you on everything, Mr President. There are, unfortunately, many questions on which we do not agree. I will mention at the outset your enthusiastic support for the Treaty of Lisbon. We do not share that enthusiastic support, but we do share the dislike and condemnation of all forms of national egoism and nationalism which you expressed in your speech.
Indeed, it was to Europe, to our continent, which we want to be at peace and to live on in peace, that national egoisms and chauvinisms brought an ocean of misery. We thank God that today, we live in a Europe at peace.
We do not agree on some of the matters about which Mr Barroso spoke. We are entitled to disagree, and we will defend that right, although some continually question the simple fact that voters in Europe have elected European Conservatives and Reformists, and I promise that they will elect still more of them. We are going to be here, and our voice is going to be heard.
We are entitled, therefore, to say on behalf of our voters that we support Mr Barroso in his difficult mission. I am glad that mention has been made today of European solidarity. I am glad it was said that the Commission - the new Commission under the leadership of Mr Barroso - will direct its efforts to enable us to overcome the economic crisis. This is extremely important, and we are pleased that the ambitious programme which Mr Barroso has presented indeed appears to be directed at the most important areas, where action on our part is needed. This, by the way, shows how great the need is for cooperation between the nations in today's Europe. The crisis has affected all of us, irrespective of the political structure and economy we are part of, irrespective of the region of Europe where our countries are found. The crisis is affecting us all, and all of us must fight the crisis.
Mr President, in giving you support on behalf of our group, I would like to appeal to you to ensure that, in the coming months, Europe does not remain indifferent to what is happening in world politics. I do not hide the fact that, in my opinion, one of the most important tests which awaits the western world is what is happening today in Iran.
Iran is a country which makes no secret of its nuclear ambitions. The President of that country not only denies the horrific crime of the holocaust, but also threatens Israel today with destruction. It seems to me that there should be no place for this type of behaviour, and it should not find acceptance in a modern, democratic world. Our group expects that the European Commission under your leadership will resolutely oppose the undemocratic procedures and undemocratic policies of the present authorities in Iran, which are directed against our greatest ally in the Middle East - against the state of Israel.
We also expect - and I am pleased that this always comes through strongly in what you say, Mr President - that the foreign policy of the European Union will always be a banner for citizens' freedoms, and that it will also promote our common European values beyond our borders.
I am sure that you did not manage to avoid making mistakes in the previous Parliamentary term, but then no-one who is involved in politics avoids making mistakes - that, unfortunately, is the way things are in this world. However, in the hard work which you do undertake, we are counting on you to hold high the banner of European values, and to work for the good - and I would like to stress this - of a common and united Europe.
Mr President, Mr Barroso, ladies and gentlemen, you represent the continuity of a policy, Mr Barroso, which has contributed to the greatest economic crisis in post-war history. While the casinos in the major financial centres are reopening, the citizens of the world are footing the bill. The consequences of the crisis are unemployment, poverty, lower incomes and less education. You maintain that the financial crisis came primarily from the US and that it was only the bankers who caused the collapse. We say that the political system, including the policies of the EU Commission, was responsible for promoting casino capitalism. The ideology of liberalisation, deregulation and privatisation has led to the crisis. Continuing as we have done in the past will result in an even more serious crisis.
The political system must take responsibility, learn from its mistakes and give up its neo-liberal ideals. European policy must focus consistently on the interests of the people of Europe. I cannot identify a focus of this kind in your guidelines. However, I am pleased that in your remarks today, social issues were given greater importance than was the case a year ago.
I would like to illustrate our political disagreement using some examples. You want to adhere to the Lisbon strategy. However, the people of Europe need good jobs at wages which will allow them to live with dignity. We need to put on the agenda a reduction and not an extension of working hours.
We expect the new Commission to restructure the Posting of Workers Directive. Europe must finally give a guarantee that social rights will not be sacrificed to the competitive approach. For this reason, we have proposed, together with some others, a legally binding clause on social progress and a charter of public services, which will give precedence to social security and services of general interest over internal market regulations. From what you have said, I understand that you do not think much of this.
In the Zimmermann report, the European Parliament calls for a minimum wage of at least 60% of the average income in all Member States. You maintain that you can do nothing about this. I think that you could, for example, by means of the employment policy guidelines.
You are focusing solely on the Stability and Growth Pact which has proved to be an ineffective tool, in particular, during the crisis. We want a social pact to replace the Lisbon strategy and the Stability Pact.
You believe that a few new financial supervision regulations will keep the greed of the financial world in check. We are calling for a ban on particularly risky forms of investment and a tax on capital movements.
You, and I quote, 'support every paragraph of the Treaty of Lisbon'. We want a social Europe instead of a continuation of the radical focus on the internal market. We want a commitment to disarmament and civil conflict management instead of the continuing growth in military capability.
You see Europe as a leading power and we want to spread the ideology of free trade and marketisation of all areas of life throughout the world. We stand for intercultural, multilateral dialogue and the greatest possible support for developing countries in overcoming the economic, food, financial and climate crisis.
Ladies and gentlemen, let us elect a Commission together which sets itself the objective of a social, peaceful, economically sustainable and democratic European Union. If we want to gain acceptance among the people of Europe for the EU project, we need a break with radical free-market concepts and more direct democracy. In this case, Mr Barroso is the wrong man for the job of president.
on behalf of the EFD Group. - Mr President, I should like to ask Mr Barroso: why the unseemly haste? Why change the rules of the game? Why does your re-election for five years as Commission President have to take place now? Well, of course, the answer is Ireland and the Lisbon Treaty. The plan is to show everybody that the ship is steady, that everything is going well, that all the Irish have to do is to correct their rather silly little mistake - and indeed your working document is written as if the Treaty were already ratified.
But there is a rather important point being missed here: you have been the boss; you have been the governor for the last five years. You have been in charge of overseeing that the Constitutional Treaty was pushed through. But things went wrong, did they not? The French said 'no' and the Dutch said 'no', but you refused to accept these democratic results and you took part, with many Members of this Parliament, in the absolute deceit that is the Lisbon Treaty.
You told us that the flag and the anthem would be dropped, but I have not seen much evidence of that. No, you rebranded it as the Lisbon Treaty but you could not stop the Irish from voting, and the Irish said 'no'. But once again you could not accept a democratic result, oh no - the Irish have to vote again!
Where in all of this, given that you are in charge, is the principle of democratic accountability? Well, you might argue that there is not much democracy left in the European Union now, but there should at least be some degree of accountability, and I would argue that, on the eve of what may well be a fourth rejection of this Treaty, the one that kills it off for good, this Parliament should not install you as Commission President for the next five years until we have that result.
If the Irish people say 'no' for a second time, then we simply have to respect what they say, and you have to go as President of the Commission. It would happen in any other walk of life, it would happen in any business, and I suggest that it really ought to happen in European politics.
And what about your record? You have overseen the Lisbon Agenda: it was sunk without trace way before the credit crunch hit us. Now you are telling us we have to have a commissioner for immigration, taking away from nation states their most basic right to decide who comes to live, work and settle in their countries. You have pushed on with your obsession with climate change, which has led to massive costs and no material benefits whatsoever. But, above all, it is the fact that you ignored that Irish referendum, that you said the Irish cannot stop this Treaty: for that reason alone, I simply cannot support you.
But it is possible that I have got this horribly wrong. It is possible that you are the right man after all, because yesterday in the Daily Telegraph, a poll asked: If Lisbon goes through without a referendum, would you want Britain to stay part of the European Union? And by 43% to 26% - for the first time in over 30 years - a massive majority of Britons said they want us to leave this European Union if Mr Barroso gets his way. So maybe I got it wrong: maybe you are the right man. We will see.
(Applause and laughter from certain quarters)
Yes, he is very happy to go!
(HU) Mr President, Europe has reached an historic turning point. Millions of people making a living from an honest day's work want a fundamental change. They want to combat the gross injustices of neoliberalism and global big capital. These include family farmers, smallholders, small business owners and government employees. To be able to do this, they are in huge need of human rights. I am sorry that the commissioner is not here now to hear me speaking in defence of human rights and civil liberties. These rights are necessary so that people can express their views, in other words, enjoy the freedom of opinion, the right to free assembly and freedom of speech without being labelled as fascists, as actually happened here today in this chamber, or shot in the eye, intimidated by police brutality, maltreated, put in prison or subjected to sham criminal proceedings.
When all these events took place in Hungary in autumn 2006, we turned to you for you to do something. You did nothing. Why not? I would ask Parliament's Vice-President, Mr Schmitt, to confirm what happened, why we turned to you. It was because of what happened at a meeting organised by the Fidesz party, a civic party...
(The President cut off the speaker)
Thank you, Mr President, honourable Members, thank you for the opportunity to say a few words in this discussion. I must say that it is wonderful to be back in the European Parliament. The discussion and speeches here are undeniably more dynamic and entertaining than back home in Sweden.
I would like to congratulate Mr Barroso for giving us such a clear indication of the role that he would like the Commission to play and for his reform agenda for the next five years. I have also listened very carefully to what the group rapporteurs had to say. There is, of course, an awful lot I could comment on, but I will not do that today, because this is not the Council's debate. It is Parliament's debate with the President-designate of the Commission.
As I mentioned, it is not my job to comment on what has been said, but I have listened very carefully to the debate. There are just two things I would like to say. The first thing is self-evident: José Manuel Barroso has been unanimously nominated by 27 Heads of State or Government with various political affiliations. He has our clear support to lead the Commission for another term. This does not, of course, reduce Parliament's duty to scrutinise him and take a decision as to whether to approve or not to approve him.
My second comment is also self-evident, but it bears repeating. We are living in extremely uncertain times with considerable and difficult challenges. We need a strong Europe with an ability to take action and one in which the European Institutions function properly and are able to cooperate. We need certainty, clarity and stability, so that, together, we can tackle the issues for which our citizens expect results and on which they expect Europe to deliver.
President-designate of the Commission. - Mr President, first of all let us address some issues of policy substance.
The Commission does not and has never advocated the privatisation of public services. We believe public services are an important part of our European model of society.
What we believe is important is that those public services work in the framework of a strong single market in respect of Community rules. This is very important. If we want to have a real European Union, we have to have this internal market respected.
Let us be frank about it: sometimes some national politicians, when there is a problem, say it is the fault of Brussels and when they have success, say it is their merit. So please let us not embark on those accusations that it is because of Brussels that there is privatisation. These are national decisions. We have amongst our Member States some countries with some public services that they have decided to privatise but this is not an imposition of Brussels.
I think that the usual exercise of Brussels-bashing goes too far sometimes. Everyone should assume their responsibilities.
The second point is about posting of workers. The principles of the directive are indeed those that have been mentioned, namely by the Socialist Group: the respect for fundamental rights of workers; I said it very often. For us, these are sacred rights: the right to strike; the right of association.
Fundamental rights are something very important. I come from a country where there was a time when there were no civil rights or social rights, so I know what it means to have access to those social rights.
At the same time, we are committed to the freedom of circulation in Europe. Without that freedom of circulation, we are not going to have a Europe. So let us try to reconcile both principles in a way. Let us not give into interpretations of the European Court of Justice. That is why I proposed here a way forward inspired by many of your suggestions and I am ready to work in loyalty with all the Members of this Parliament to achieve it so that we have a stronger Europe, keeping our internal market, but respecting fully the social rights of our workers.
On regulation and deregulation, let me make the point very clear, and I ask you, Mr Cohn-Bendit, find a statement where I advocate deregulation. I have always said 'better regulation' or 'smart regulation'. It is not my fault if in French it is translated as 'deregulation'. Better legislation: mieux légiférer, not moins légiférer.
(FR) And, Mr Cohn-Bendit, I wish to tell you something. You have an obsession with me. I do not have an obsession with you. On the contrary, I almost feel sympathy towards you because you remind me of my youth ...
(Applause)
There is one political issue that is very important. I may be criticised for many things, and I am the first to admit that there are issues on which myself and the Commission may be criticised. However, we must fulfil our commitment regarding climate change: everyone acknowledges that we are the world's leaders on this issue. I have received compliments, for the Commission, from President Obama, from the United Nations Secretary-General, and from the Nobel Prize winner, Mr Pachauri, who wrote me a touching letter. I will be the first to share this success for Europe with you, since the Group of the Greens/European Free Alliance has contributed to the agenda for green growth.
Make no mistake: I am in favour of green growth; I am not in favour of the decline of Europe. This is important. I am in favour of green growth, of viable growth, but I am not in favour of the deindustrialisation of Europe. I am not in favour of cutting our jobs in Europe. The fact is, it is the Commission that has done the most for climate change, and it is precisely the Commission that Mr Cohn-Bendit has made a scapegoat of since the beginning. Even before I have presented the guidelines and even before I have presented myself to your group, you have said 'No'. You have even made T-shirts. They have not sold well, the 'Stop Barroso' T-shirts.
You speak of hallucinations, Mr Cohn-Bendit. Listen! A party put forward a candidate before the elections. I myself heard your proposals. You proposed a UK conservative, Mr Patten. You even, I believe, put the French Prime Minister forward as a candidate, which shows ... but no, you did not, because I was thinking that that was yet another favour like the one you did Mr Sarkozy, by dividing the left in France.
Mr Cohn-Bendit, the truth is this: if we want to have a Europe that is closer to the citizens, we have to make our choices on the basis of policies. I should very much like the pro-European forces to support a pro-European programme. I have presented a very pro-European programme to you. It is up to you to vote for me. It is not I who decides who must support me. It is you who must vote. I have a pro-European programme, linked to the Treaty of Lisbon. This may not be the best news for everyone, but I believe in it. I am proposing to you now a new ambition for Europe. Indeed, the last five years have been the years of consolidation of the enlarged Europe. I make no apology for having the support of the 27 Heads of State or Government, who were democratically elected and who are on all political sides, of course, because I believe that my role was essentially to bring people together. This is the first time that we have had this enlarged Europe. I make no apology for having loyally worked alongside these Heads of State or Government. It goes without saying that a re-elected President of the Commission will have increased authority. I call on you to give strong support to a Commission that is in favour of more ambition, of more determined progress, and of a European project of solidarity and freedom. I am offering you loyal cooperation. Some people have ruled themselves out of this. That is a shame! I for my part am going to remain committed to my values, and even to the values that you at times defend.
(Applause)
(Mr Cohn-Bendit held up a blue card)
I must explain. Mr Cohn-Bendit is holding up a blue card, but we discovered half an hour ago that the rule in question applies only to speakers who are Members of the European Parliament and not to speakers from outside Parliament, such as speakers from the Commission.
Maybe we should change this in future, but for now we must observe the rules.
(DE) Mr President, Mr Barroso, ladies and gentlemen, I would like to change the tone of this debate and suggest that we all ask ourselves: Who among us does not need to grow and develop? Who among us does not have scope for improvement? Who among us never makes mistakes? A new direction needs to be taken in many areas, not only by the Commission President, but also by us. There are many new paths for us to tread.
I have the feeling that many people here are looking for one person to blame for the problems which face us, instead of working on solving our common problems with new strength, new ideas, enthusiasm and vision. Many people make insinuations and generate mistrust in order to divert attention from their own weaknesses. Many people are also ignoring the election results of 7 June 2009 which form the democratic basis for today's debate.
We accuse the Commission President of doing things that he is obliged to do, in other words, adhering to the treaties and implementing the resolutions. Someone today uttered the fine statement: 'Without freedom there is no solidarity and without solidarity there is no strong, effective European Union.' I would like to add: no strong European Commission. We are all in the same boat. All of us are jointly responsible. Each of us has his or her own share of responsibility. The Commission President has a great deal of the primary responsibility. However, as Martin Schulz said, this is not just about him. His strength depends on us, on the Member States, on the competence and quality of the Commissioners.
That is the next chapter in our book. How will we implement an eco-social market economy? How will we restructure the Commission? How will we create a commissioner for financial markets? What about the diplomatic service? What about protecting the climate? At the end of his speech, our President paraphrased a quotation from Bronisław Geremek: 'Let us all work hard in our own way and make the most of the opportunity to bring about change, rather than running each other down!'
Mr President, Mr Barroso might recall my intervention when he came before our group last week. As I said then, Mr Barroso, I read your political guidelines for the new Commission with considerable interest and I actually found that much of the rhetoric contained in the guidelines reflects my own beliefs and political priorities. I am sure of many others on the Left as well.
The problem is, however, that you used pretty much the same rhetoric when you came here five years ago to look for the Commission Presidency then. At that time, you made a number of promises in relation to social Europe on renewing the social agenda for five years that have not been met. You might recall, for example, saying five years ago on services of general interest: 'I do not exclude the possibility of a framework directive'.
Now five years later, as you have said again today, the EU might establish a 'quality framework for public and social services'. We are not quite sure what that means. We do know what a framework directive means and for us that is a very important commitment that we would like you to enter into. Telling us that you do not exclude the possibility of one is simply not enough this time.
When we looked at your document last week, we looked for specific concrete commitments, but we found virtually none. What we did find - thanks to Google - is that the guidelines themselves, presented as a transformational agenda, are, by and large, nothing more than a recycling of existing Commission texts and the existing policy agenda.
Three broad points on your guidelines:
Firstly, they simply do not address the seriousness of the severe unemployment and social crisis that we are facing and which will worsen in the months if not years to come.
Secondly, we think your words about a crisis exit strategy are premature. You have modified that in what you have said to us today. But what we should be talking about is an entry strategy, a strategy for positive intervention in the labour market, not just at Member State level but at European level.
Thirdly, your transformational agenda is the agenda of the past. The crisis is calling for much bolder and more far-sighted policies than you have in mind. Instead, what the number one priority of the new Commission must be is the launching of a modernised and ambitious new European social agenda.
I have listened to what you have said very carefully again today on the response to the Laval judgment in relation to the Posting of Workers Directive. You have said again today that an implementing regulation, without touching the directive, is the way to go. That simply will not work. The problem is in the directive itself which repeats over and over again that 'Member States 'may'...'. Unless the implementing regulation replaces or overtakes that directive, the problem of Laval will remain.
Also, forgive us if we judge you on your track record. Laval did not happen yesterday. What have you done in the almost two years since the Laval judgment sent shock waves through the trade union movement?
One final question: will you commit yourself today to doing everything possible to bring about a proper gender balance in the next College of the Commission?
(DE) Mr President, ladies and gentlemen, why now? Why Mr Barroso? These are the two questions which we need to answer.
The question 'Why now?' has already been covered here. We are in the middle of a financial and economic crisis and the preconditions for strong economic growth and the creation of more jobs will not be established overnight. We need an effective Commission and we need a common, long-term European strategy. We cannot start work on this next year; we must begin immediately. This is why we also need to vote now.
Why Mr Barroso? I am pleased about the clear declaration by the Commission President, the candidate, on the social market economy, on competition and on the internal market. As liberals, we also have high expectations and demands. We expect that a common strategy will be developed jointly with the Member States.
In the medium term, it will not be enough to have a network of regulators monitoring the financial markets. We need a single European financial supervisory body. As Guy Verhofstadt has just said, the mid-term review will be decisive for us.
As liberals, we believe that the creation of the Commissioner for Fundamental Rights is a positive move. We want him to have genuine authority. For anyone who does not know what is meant by this: data protection and the treatment of asylum seekers at Europe's external borders are both subjects which require more attention.
I would like to say a few words about the comments made here on the political situation. I very much regret that the majority of social democrats will not be voting in your favour tomorrow. The social democrats are thus withdrawing from the pro-European alliance which we wanted to establish, particularly in the case of European policy issues. Mr Schulz, Mr Bisky and Mr Cohn-Bendit are organising a red/red/green blockade of Europe, or at least they are trying to. The decisive factor is as follows: we cannot defend ourselves against the agreement among the European conservatives, but it is crucial that the liberals and Christian democrats maintain Europe's ability to act.
Mr President, I am speaking on behalf of the European Free Alliance members in the Greens/EFA Group. We believe in equality for all people in Europe. We support independence for the nations and the regions of Europe that are not currently Member States in their own right but that aspire to be, and we campaign for equal rights for speakers of all languages, whether they are official EU languages or co-official languages, and whether they are spoken by the majority or the minority in a Member State.
Mr Barroso, you talk in your guidelines, and you have talked again today, about the need to create a feeling of connection between the EU and its citizens, but this can never be achieved until the EU recognises the real nations and peoples, and that subsidiarity operates at all levels and not just between the EU and the Member State government.
If the European Union is to effectively support us through the economic crisis, lead the way as it must in fighting climate change, protect public services, defend human rights and contribute to international peace and disarmament, then it needs the input of all of us, and that includes Wales, Scotland, Catalonia, Corsica, Flanders and many others.
Across Europe at this moment, there are discussions, consultations and referenda taking place, and I am not talking about Lisbon but about proposals for constitutional change and for greater autonomy in these countries. I regret that you have not acknowledged, recognised or addressed these current developments in your guidelines and you have not brought forward proposals for greater involvement of countries and regions which have legislative powers in EU decision making, something which we in the EFA see as crucial. I would ask you again to agree to do that.
Mr President, one of the most corrosive criticisms of the EU is that it is more concerned with its own internal systems than in demonstrating leadership on global issues or acting in a way that adds value to citizens' lives. Nowhere has this tendency been more apparent than in the preposterous discussions we have been forced to endure over whether and when to appoint the President of the Commission.
The anniversary today of the collapse of Lehman Brothers is a timely reminder of the parlous state of the European economy and especially that of the UK. Unemployment is on the increase wherever we look, and we are just weeks away from a crucial global summit on climate change. In these circumstances, it was absurd to seek to delay the appointment of the President of the Commission beyond September.
I read President Barroso's political guidelines with great interest. I warmly welcome the opportunity the ECR Group had for a vigorous discussion with him on it. First, our central priority must be restarting economic growth and building long-term competitiveness. In the short term, this means less economic intervention, and resisting protectionism. Then we must ensure a return to sound public finances and work to secure further market liberalisation to restore trade and business confidence and ensure there is proper investment in skills and human capital, as well as in innovation and research.
The Commission has a vital role to play in making sure the EU institutions do not undermine economic recovery through imposing unnecessary and excessive burdens on business. The work done by President Barroso and Commissioner Verheugen in this area has been significant. Tackling excessive regulation and promoting the 'better regulation' agenda - although, Mr Barroso, I myself would have preferred it to be called 'deregulation' - was an area of success of the last Commission. Nonetheless, it is regrettable this success was not more pronounced, and more work is certainly required. We need to have a senior Vice-President of the Commission responsible for this area of work. I urge you, President Barroso, to make such an appointment if you are elected tomorrow.
On the issue of climate change, it is the case that the EU has shown leadership in international negotiations in this area and it must continue to do so. I welcome the emphasis President Barroso has placed on the need to show how fighting climate change can help to modernise our economies.
Another area I wish to highlight is the commitment to reshape the EU budget with a root-and-branch reform. Such a reform is long overdue and it should have been a binding commitment.
Although I, personally, and my group strongly support the renomination of the President and welcome some of the major elements, we do not see eye to eye on everything, as my friend Michał Kamiński has said. I have grave concerns about the Commission's reported plans in the field of immigration and asylum and, as far as the UK is concerned, retention of national control over our borders continues to be essential.
As President Barroso knows from our discussions, there are problems with the Commission proposals in the field of financial supervision. There is a real risk that key financial businesses will relocate outside the EU to the benefit of no one other than our competitors.
Lastly, there have been references throughout the debate to the Lisbon Treaty. I do not hide the fact, and confine myself to pointing out once again, that the EU has continued to function perfectly well without the Lisbon Treaty in the past three or four years. There is no reason why this could not continue to be the case.
Finally, I quote a paragraph towards the end of President Barroso's manifesto. He said: 'The EU works best when it focuses on its core business. I want to concentrate our limited resources on where we can have most effect and where we can bring most added value.' In other words, I think that means that the EU might do less, but it must do it better.
President Barroso, if these were to be your watchwords in the next five years, it would be an excellent basis for progress but, in any event, you do deserve a resounding vote of support from us tomorrow.
(FR) Mr President, Mr Barroso, the institutions do not permit the left to put forward a candidate.
We deplore this single-candidacy condition and the political agreements among right-wing and social-democrat governments that make it possible.
Indeed, this condition denies the existence of a widely held opinion in Europe that is totally opposed to the liberal model of European integration that you embody. This is the model which, without your saying a single word about it, plunges the European ideal into the depths of hostile abstentions from the European elections, in particular, and that is remarkable, in the new Member States.
This is the model that has turned the dream of a protective Europe into a machine for destroying our social rights and our national industries, and which makes peoples compete against one another in order to earn a living. More and more people are saying: 'Nothing good comes of Europe'.
You did not see the financial disaster and the environmental catastrophe coming, despite all the warnings, because there were warnings. You helped them happen - you, and the others - with this dictatorship of free and fair competition, which is crippling our societies and destroying their public spirit and our public services.
Now, you are changing the words but not the deeds. However, your programme can be summed up in one sentence - I do not know whether the French pun can be translated - which is: 'Henceforth it will be the same as before'. It is, however, a great change that Europe needs in order to turn the page on an epoch, on an archaic and bygone era, that of financial capitalism and maximum productivity.
The change could therefore begin by the refusal to invest you with the presidency. That is why our delegation will deny you its vote.
(FI) Mr President, President Barroso, you came to see our Eurosceptic group and we appreciate that. It was time to discuss issues and you had some tough questions, from me among others. The fact that there is only one candidate, however, does not appeal to me. Moreover, if we do not accept you now, will it be how it was in Ireland, with Mr Barroso coming along in a couple of months' time wearing a different tie and then everyone voting again on the same thing? You like the Commission. I have read this document very carefully. You say in it that the Commission is irreplaceable and that it is only the Commission which has the authority to put forward proposals which take the interests of all our citizens into account, and that only the Commission has competence and independence.
Ladies and gentlemen, where are the nations of Europe? Where are the parliaments of Europe and where are the European voters? Do they not say that it is for them that this Union is kept on its feet? I do not actually believe in that very much. Mr Barroso, stand up for the working man, stand up for the workers, because the tired Left can no longer do that. Stand up for the small entrepreneurs: we have no shortage of labour; we have a shortage of employers. Do good work from the bottom up, so that people are able to employ others, and this way Europe can move forward. Finally, President Barroso, no EU taxes, thank you; we already have enough taxes.
(Applause)
(ES) Mr President, I wish to direct my comments to Mr Barroso.
Mr Barroso, I have listened to you with great interest, and also great respect, for a very long time, in fact since you were a politician in a country that is very close to us and our hearts, namely Portugal.
However, you have just totally surprised me. There are two reasons for this: firstly, you have demonstrated contempt for the group to which I belong - the group of Non-attached members - by not giving us even a minute of your time to explain your political proposals. We represent many European citizens and you have demonstrated contempt for all our voters.
Secondly, your political plan is weak and your political proposals in the document 'Political guidelines for the next Commission' are poor. These proposals do not even include what you yourself have defended during your term as Commission President. I am surprised that issues such as energy which, throughout your term of office, have been well handled, are now, when you are offering your proposals for the next ...
(The President cut off the speaker)
(PT) Mr President, Mrs Malmström, President Barroso, I shall begin by offering you my congratulations. I congratulate you first on your five years of work at the head of the Commission, in which you have shown firmness in dealing with the Member States, as on the climate and energy question, and an ability to generate compromise and consensus, as on the financial perspective, despite the added difficulties resulting from enlargement, the institutional crisis and the international financial crisis.
Secondly, I congratulate you on the political guidelines for the next Commission that you have presented to this Parliament. Unfortunately, President Barroso, in a democracy you cannot please everyone. Some people do not like you because you are too European, and others because of ideological prejudice. Other people compare you with the past, forgetting that today there are 27 Member States whose interests have to be reconciled, not just 12 any more, and that, fortunately, this Parliament has greater power and interinstitutional cooperation is more demanding.
Others want to postpone the decision. Postponing it would create a vacuum and would weaken both the Commission and Europe. The world is not waiting for us. Just yesterday, the President of Brazil made a statement that threw the G8 into the wastebasket of history and supported the G20. The world is not standing still while Europe sets its house in order and elects its leaders. Postponing a decision would be to accept that Europe is irrelevant in a more global world.
I am naturally proud that a Portuguese is presiding over the European Commission, but my support is not just an expression of national solidarity. It represents my acknowledgment of the work that you have done, and my agreement with your priorities, which I make mine: economic growth; investment in innovation, training and fighting unemployment; an emphasis on the importance of economic and social cohesion; investment in the environment and the fight against climate change; greater security without curbing freedom; and a strengthening of citizenship and civic participation.
I welcome what you have just proposed to us regarding working together, bringing this Parliament and your Commission closer together for the sake of our common Europe. It is time for this Parliament to give the Heads of State of different political families a reason to unanimously reappoint you to head the Commission. Good luck, President Barroso, and success in your work.
(DE) Mr President, Mr Barroso, I fought my election campaign as the leading social democratic candidate in Austria on the basis of strong European regulation of the financial markets, a change in the Posting of Workers Directive, the protection of public services and an assessment of the social impact of legislation. As none of this was achieved by the previous Commission, of which you were head, I have worked on the assumption that we need a new Commission and a new Commission President. Now you are saying that you will do everything I have asked for. How can we suddenly start believing what you say?
My colleague, Stephen Hughes, has already referred to the fact that the first Barroso Commission has failed to deliver much of what you had already promised. In the next few weeks, you will have the time to prove that you really take this seriously. In this case, taking it seriously means having the support of the people who want to implement these measures.
It has already been made clear that tomorrow you will receive support from many people who have nothing to do with these substantive objectives. You will receive a lot of support from those Members of Parliament who have prevented these objectives from being achieved or have rejected these objectives, for example, in the case of the Posting of Workers Directive and the public services measures, and who have been strongly in favour of privatisation. These Members will support you tomorrow. You must prove that you can form a new majority in the Commission which really wants to achieve these objectives.
In answer to Mr Lambsdorff, who says that this can only be a German election campaign and that the social democrats are leaving the European path, I would like to say that it is not the social democrats, but you who are entering into an alliance with genuine anti-Europeans and that is the problem. Many of us would be prepared to support you, if the Commission had a clear position on the social dimension. We note the promises that you have made today, but we also expect a decision which will indicate that the matters that I have referred to today will be taken seriously in the policy of the future Commission.
(FR) Mr President, Mr Barroso, in this House there are MEPs, including myself, who will not be placing their confidence in you in tomorrow's vote. I wish to state here the reasons for this decision, and also to voice our concerns to you, because I believe that they deserve to be heard.
We believe that the Commission is rather less strong today than it was five years ago. We believe that, too often, it has deliberately chosen to give way to the Council, so as not to upset anyone. We also believe that it has been unable to use the power conferred on it by the Treaties, this right of initiative which, in times of crisis, should be a real duty of initiative. We believe, finally, that the Commission is no longer the place where the European general interest is formed, so as to make itself heard by one and all, and that none of this is good for Europe.
This Europe needs a vision, it needs powers to think and to produce a new development model, and it needs new solutions to economic issues: how can we achieve more industrial and budgetary integration; how can we prioritise the long term over the short term; how can we ensure, for example, that the banks are there, firstly, to support businesses, households and European investors in the area of regulation; how can we put in place a European regulator who can discuss social issues on an equal footing with his or her US counterpart; how can we implement a pact on employment; how can we achieve more upwards harmonisation in the monetary field; how can we use and demonstrate solidarity; how can we achieve, in the future perhaps, a further enlargement of the euro area, including in the area of sustainable development; and how can we make this transition work, not only in Europe but also in developing countries?
There, Mr Barroso, are some of the questions facing you. This is why I believe that we need a Commission that can revive the European general interest and its vision, quite simply to restore meaning to the idea of Europe. It is on this basis that we shall judge your future actions. Thank you for listening.
(DE) Mr President, the depth of the crisis in Europe was caused not simply by unethical behaviour on the financial markets, Mr Barroso. Other causes include growing social inequality, dangerous macro-economic imbalances between the Member States, which led to a lack of solidarity, and Europe's dependency on rising resource prices.
The citizens of Europe deserve a Commission which repeatedly puts these deeper causes back on the agenda instead of turning them into taboos, instead of doing the opposite and instead of shifting the responsibility on to the Member States. We need properly coordinated economic and fiscal policies in Europe. We need collaboration on tax in Europe, which will put an end to tax dumping. Only then will it be possible to stop the spread of social divisions and to finance the environmentally friendly investments that are needed. We need a policy which consistently promotes green technologies and lifestyles in order to bring about a rapid reduction in the EU's dependence on finite resources. This will represent a green environmental revolution.
I cannot find any of these things in your programme, Mr Barroso, which is why I cannot vote for you.
(LV) Thank you, Mr President, Mr Barroso, for years, some of the smaller new Member States had already maintained a fixed exchange rate for their national currency against the euro before joining the European Union. This allowed the European Union financial sector to invest most profitably in those countries. However, at this time of crisis, for these countries to preserve this strict exchange rate results in a socially dramatic devaluation of people's incomes and in speculative attacks on the foreign currency reserves of those countries' central banks. This costs both their citizens and the European Commission, as the lender of this money, dear. A speedier introduction of the euro in these countries would reduce these costs and create stability. That is why, Mr Barroso, I should like to see you promote an application of the Maastricht criteria appropriate to these times of crisis with as much zeal as you defend the Treaty of Lisbon. Thank you.
Mr President, I opposed the nomination of Mr Barroso as President of the Commission. Mr Barroso is using the EU Commission to interfere with the democratic right of the Irish people to freely decide to accept or reject the Lisbon Treaty in a referendum on 2 October.
With great cynicism, his Commission has sent employees of the Commission into schools all over Ireland in recent days to speak, supposedly, of how good the Commission of the European Union is - in reality a signal to their parents that they should vote 'yes' for Lisbon. Moreover, a senior civil servant of the Commission has openly participated in public rallies of organisations campaigning for the Lisbon Treaty.
Like Caesar Augustus, Mr Barroso is sending his emissaries to tell the Irish people what they should do. We will embark on democratic debate with anybody, but it is a gross abuse of taxpayers' funds that civil servants should intervene on one side of this debate.
(GA) Mr Barroso's policies are not at all for the benefit of the European workforce and the Lisbon Treaty is not for the benefit of the European workforce, but rather it promotes militarisation and privatisation and, as a result, we will not accept Mr Barroso as president from now on.
Mr President, President Barroso espouses a Europe of ambition. The EU has certainly achieved that: 27 states in 50 years, and the Lisbon Treaty - if ratified by Ireland - will mark the death of their national sovereignty and the launch pad for the European Union takeover.
But we in UKIP reject Mr Barroso's plan for European integration because we know that individual Member States are not an irrelevance. National sovereignty is the bedrock of our values and the cornerstone of the United Kingdom's democracy. In the EU, human rights - whether individual or collective - take second place to solidarity for Europeans. The two are directly incompatible, yet President Barroso puts them together at the centre of his vision of the EU for the next five years, with solidarity as the cornerstone for European society.
We in UKIP prefer sovereignty to solidarity. When Member States' citizens express views in national referendums, the result should be final, respecting their rights to their opinions, but the EU's version of citizens' rights is to make them vote and vote again in national referendums until they can cave in to the pressure and vote 'yes'.
This is how the Maastricht Treaty and the Nice Treaty were achieved, and now the EU is following the same tactic and forcing Ireland to vote again on the Lisbon Treaty when it has already rejected it, as did France and the Netherlands. What kind of rights are these, when they are rejected out of hand in the name of solidarity? UKIP places sovereignty and the citizen's rights above solidarity. We reject the Lisbon Treaty and President Barroso's vision of it.
(DE) Mr President, we need a revolution in democracy. Mr Barroso, just imagine you were to stand for election in Europe, just you and no other candidate. What percentage of the votes would you receive? What would the citizens do?
They would probably have listened to you today and seen that you promised everything to everyone. Hopefully, they would also find out what you did five years ago. That was when you promised most people a very great deal. It is a question of comparing what you promised then with what you are promising now and with what can be expected. I believe that is very, very little.
You represent the old Europe, the botched Europe, the contribution to the financial crisis, as a result of the failure on the part of the Commission, the lack of commitment to climate issues, and so on and so forth. I would be on the side of the majority of European citizens, because I believe that you would not get more than 10 or 12 or 15% of the votes.
(DE) Mr President, ladies and gentlemen, I would like to say in advance that the German conservative (CDU/CSU) Members of Parliament will support you, Mr Barroso, in your bid for a second period of office. However, we do have specific expectations of you and, of course, of the future Commission during this second period of office. I want to make that quite clear.
Our demands are focused on the future but, of course, we have five years' experience behind us and therefore I would like to highlight briefly the changes we would like to see. In our opinion, the last five years have brought high points and low points. The low points included the lack of regulation of the financial markets, because the Commission lacked the courage to take the necessary measures against individual Member States which were blocking progress, the noticeable increase in the power of the Council, and the high-handedness of individual Commissioners who have disregarded the concept of subsidiarity.
We will lend our support to your programme and your guidelines, because we believe that they represent the right approach. We want to ensure that some of the things that are important to us are achieved and I am sure that you will take that into account. Firstly, the model of a social market economy must be the basis of our common policy in Europe, in other words, freedom and responsibility and not just the freedom which was to be found on the financial markets.
The competitiveness of Europe and job security in Europe have to be weighed up against protecting the environment and the climate. I was rather surprised that you are potentially putting this overall approach at risk by appointing a separate climate commissioner. We need an industrial base in Europe and the problems of the world, such as hunger, poverty and disease, can only be solved if Europe is a strong economic power with a base of this kind.
The citizens must lend their support to Europe. Over-regulation is significantly reducing people's motivation and alienating them from the concept of Europe, which is why we want an independent assessment of the impact of legislation.
Fourthly and finally, we want a fundamentally new version of the interinstitutional agreements. Under these conditions, the five-year period of office will be a positive one.
Mr President, one could not ask a Popular Party politician to be a Socialist, nor a Socialist to vote for a Popular Party politician. It would be as simple as that, if it were not much more complicated.
Why do we feel somehow embarrassed and divided, however, when asked to support your candidacy? Let us be frank. The list of disappointments and failures during the term of office of this Commission is far too long, as is that of the unaccomplished promises and initiatives. Consequently, our European citizens not only lost trust in the European institutions but also their hopes and passions.
In complete fairness, we must also admit that you cannot be held solely responsible for that. The prime responsibility should lie with the national political leaders who always nationalised the achievements and Europeanised the defeats, and who mostly gave priority to national egoism over European solidarity.
Many of your Commissioners, Socialists included, and provided by the same national leaders, are also responsible for lacking enough vision, courage, competence and will. Thus, today we are not just confronting you but those nominating you as the only candidate for one of the most important European positions. Obviously, they did not do so out of respect for your qualities and strengths, but for what they consider to be your weaknesses. Not because they believe you will work for the achievement of an ever closer union with a powerful social appeal, but because they think you will call them individually to ask for their national blessing in advance of each European Commission initiative.
It is paradoxical, at least, that today, the European Parliament as a communitarian institution, rather than consolidating the democratic legitimacy of the future president of the communitarian institution that is the Commission with an overwhelming 'yes', should, through this candidate, challenge the intergovernmental institution that is the Council.
Therefore, at the end of this process of our vote for the college, it will be important if you could prove that you are one of us and not one of them.
Mr President, President Barroso should be congratulated for his staunch support for the treaty change agenda throughout his previous term. I think he should also be thanked for publishing a good programme of stability plus necessary proposals for improvement in the challenging policy sectors that we all agree upon.
But I have to say that, as GDP sinks and as our spending increases, we are facing, across the period to 2014, the prospect of a fresh budgetary crisis, and at that time, I do trust that President Barroso will be firmly on the side of Parliament and is going to oppose the position that we can foresee will be the position of national treasuries.
The fact is that the Union requires a larger budget and a budgetary policy crafted to promote economic recovery. National spending should be transferred to the European budget in places where there are clear cost efficiencies, economies of scale and value added, and where market failure requires stronger European policies to correct it.
We must resource the budget by means of an independent and more progressive and transparent system.
(DE) Mr President, I am, of course, not referring to the previous speaker, but I would ask you to be fair when interrupting speakers who have exceeded their speaking time. You cut off some people dramatically and let others run over for a very long time. That is not acceptable.
Mr President, I just want to clarify that Ireland is not having to vote again because someone has said so: the Irish people are voting again because they have decided to do so of their own accord, and they will take their own decision. Secondly, the vote now is different to the last time. We have guarantees that clarify matters for the Irish people, and we also have a guarantee that we can keep our Commissioner.
(The President cut off the speaker)
Mr Kelly, I am sorry but this is a new procedure but we have to apply it correctly. It applies only to questions to the previous speaker, not for statements. Apologies for cutting you off.
President-designate of the Commission. - Mr President, I will start with issues of policy, then politics if I have the time.
Regarding Mr Hughes' questions, I think it is important to clarify those issues that are very important for your group and for me, and for our commitment to a social market economy. On the posting of workers, my commitment to a regulation is intended to address the very problem you highlighted, Mr Hughes. The implementation and interpretation issues that have created uncertainty are the problem. I remind you that a regulation is directly applicable and will take less time than overall revision of the directive. In any case, I have said that, if necessary, we can look at revising the directive.
On Laval, Commissioner Špidla, a member of your Socialist family, has, in agreement with me, conducted a very complete search for practical solutions. You must be aware that the problems you raised do not arise in all Member States. The diversity of labour law in the Member States means that a Laval situation can arise in some Member States but not in others. You, of all people, know that Member States, social partners and trade unions stick to their labour law acquis. We needed to fully assess the situation to make sure that the remedy was not going to create a bigger problem than the one it set out to solve. Mr Špidla has carried out that analysis, and that is why I can now propose a solution, trying to get a broad agreement in this Parliament.
On public services, Mr Hughes asked why the Commission has not yet proposed a framework directive. I will point out that my Commission has done very important legal work on clarifying the application of state aid rules to public services. That was the most important issue five years ago, and the truth is that these clarifications have taken much of the heat out of the age-old debate on public services in the internal market. I did not say that there are no more problems. On the contrary, I recognise them. I am committed to completely assessing the situation and I will not hesitate, if necessary, to go further. I have made an honest and loyal offer in discussions with your group, and I look forward to working on it with you, including on the appropriate legal instruments.
On gender balance, I am committed to this and my Commission has a record number of women. I can tell you very frankly that it was a very hard fight to get some Member States to send competent women to the Commission because they did not want to send women. As you know, the initiative on that comes from the Member States. I am committed to doing my best once again. I remember the first Delors Commission had no women and the second had only one. At one time I had nine women members of the Commission, which I believe is very important. I nominated the first woman ever as Secretary-General - the most important civil servant in the Commission - so I am very committed to that issue and I need your support there. Once again, however, please also work with your Member States so that they do not resort to this routine, because for 50 years, some Member States were incapable of making one single proposal for a woman for the Commission.
Regarding the issue of social matters, let us put this bluntly. If you want to attack the caricature of Mr Barroso, then do so, but you know very well that I have often made proposals that were refused by the Council - including, by the way, some governments from your family. Let us be honest about it. At the last European Council, I proposed that we no longer have cofinancing for the Social Fund for those countries that do not have this possibility, namely the new Member States that are having difficulties. I made that proposal. It was refused by several governments, including some whose leadership, or whose finance minister, is from your party. So I completely disagree. It is not intellectually honest to attack the Commission all the time. You are missing the target. It is easier for you, but the reality is that we are pushing hard. After that Council, I put a proposal on the table - that is now being considered by the Council - to suspend the Social Fund cofinancing rules for countries that are in difficulties. I am committed to social cohesion. How could I not be committed, coming from a country like Portugal that benefits so much from the European Union? I am committed to social and economic cohesion, and that is why I believe this caricature that some try to present is damaging Europe. I agree with what Mr Lambsdorff said before. I would prefer to have the support of the main pro-European political families, but some are excluding themselves from that. That is your choice, not mine.
I want to bring the broadest possible consensus and exclude nobody. Let us be frank: in the history of European integration, it is not only the EPP, not only the Socialists, not only the Liberals, who have made great contributions. From Lord Cockfield, a Conservative, to a Communist like Altiero Spinelli, to the Green movement, there have been many contributions to our European integration. After the election, and with this diversity of views, it is important that we work together for Europe. We need a strong Europe, but there is a contradiction there. On the one hand, you say that you want a strong Europe, you want a strong Commission, you want me to stand up to some Member States that are going national, but at the same time you say 'We are not going to vote for you. We are going to reduce your influence. We are going to weaken you in front of the Member States'. There is a contradiction there, so let us be honest about it. If you want a strong Commission that has all the rights and initiative to defend European interests, at least give me the benefit of the doubt. We are living in difficult times and I have made an honest offer to you, a loyal offer to all Members of the Parliament, in full transparency. You cannot say that I am saying different things to different groups because this is the same programme I am presenting to all of you. Today I have added some complements and clarifications, but it is the same programme. Of course it is a compromise, but Europe only works as a compromise. Europe cannot work on fanaticism, or on dogmatism.
I thank the EPP for the support it has given me. I am really grateful for the support you have given me, but the EPP was the first to say that they do not want this because it is alone. No party has a majority alone, so we have to build a consensus in Europe. Building this consensus in Europe is critically important. Of course we keep our ideological differences and keep up the political debate, but we make an effort to have a stronger Europe. I am committed to that. Are you? That is my question.
Mr President, Mr Barroso did not reply to my charge of interference by the Commission in the democratic process in Ireland on the Lisbon Treaty ...
(The President cut off the speaker)
(FR) Mr President, Mr Barroso, I have a problem which means that I am not going to vote for you tomorrow, but you know what it is, since my group has explained it well. It is a political issue. You do not have a project for transforming Europe environmentally and socially. And yet that is, I believe, what needs to be done today.
However, as Mr Daul elegantly put it, it was the right that won the elections, therefore you are on the right. The situation is clear.
I should like, however, to be able to have respect for the President of the Commission, but I have a problem with this: when I see you, I inevitably think - and I assure you this is true - of your responsibility in the CIA's secret flights.
Between 2002 and 2006, 728 people were transferred to Guantánamo via Portuguese airspace. You were minister from 2002 to 2004. I therefore cannot believe you, Mr Barroso, when you make declamations about Europe being a champion of human rights. What I expect from you - what I hope for from you, because I would like, in the future, to respect you as President of the Commission - is not your memoirs, in however many years' time, but that you will acknowledge your responsibilities in this serious act, which casts a shadow over European values.
Mr President, there is a saying that if you are not at the table, you are on the menu. The next decade will decide where Europe is going to be. The current leading generation in Western Europe had a holiday from history. We grew up in peace. We grew up in a welfare state. We made debts and passed them on to our children. But history is knocking on our door. We will have a sluggish economy for years to come; we are facing mounting immigration and are sustaining an ageing population.
Unfortunately, Europe does not have a culture of achievement. The European dream is to retire to the French Riviera as soon as possible. If we do not innovate and develop an entrepreneurial culture as you designed, Europe will be on the menu.
I count on your leadership. May I give you one piece of advice: keep Europe focused on its core task. If you fail there, you will fail everywhere. Remain open-minded and do not propose a European tax because it will provoke a pitchfork revolution against Europe. I have never seen a demonstration in favour of a European tax. It is simply a bridge too far and you will only feed public anger.
I count on your sense of realism to get Europe at the table and not on it, and I wish you good luck in your second term.
(DE) Mr President, we are aware that Mr Barroso is a walking compromise between the powers of Europe. We know also that he is the lowest common denominator among the governments of the Member States. We know that Mr Barroso also has something to offer for everyone: a hint of Maoism for those on the left, a touch of conservatism for the members of the Christian Social party, a smattering of neo-liberalism, plus a green and socialist approach.
Mr Barroso will, of course, stand as a candidate without opposition, without an alternative. For this reason, he is now having a few tough days and having to listen to unpleasant remarks from the united left and from other critics.
However, this will pay off, because we know that after these tough days, Mr Barroso will probably once again be Commission President and that there will, once again, be uneasy compromises between the large and powerful groups in this House, but also between the governments in the Council, and that Mr Barroso, who has personified the failures of European integration during the last five years, is likely to continue to do so over the next five years. When it comes down to it, we all have very little influence.
Mr President, let me start by saying that we support President Barroso's European ambition and his programme, and I say that on behalf of 28 Polish MEPs, if not more.
There is one thing in this programme, however, which is especially close to our hearts, and that is energy security. You know, President Barroso, that this House is very much attached to this issue. We need to revisit and reassess both the progress and the deficiencies in this process and to set priorities for the coming months and years.
The present situation is not satisfactory, but rather grey, because, in spite of all the declarations and apparent goodwill, the progress made in terms of energy infrastructure and crisis mechanisms is far from sufficient. The measures taken are not fulfilling all expectations and are still not satisfactory.
We obviously welcome the short-term measures set by the Commission and Presidency, but we expect a long-term vision and determination from the Commission President and, if necessary, for the President of the Commission to face or challenge the inertia and egoism of the Member States. We need a strong Commission and strong leadership from you because we need the Commission to act on behalf of the whole Union and in the interests of the Union's citizens.
Let me emphasise that such leadership should be based on a consensus that you have to lead and build in the Parliament and Commission as well as in the Member States. As you know, this idea was launched here in Parliament three years ago, but there is still a long way to go and we still have to wait for this dream to come true.
I hope that by the end of this legislature, President Barroso, you will make this miracle happen and that you will be given the chance to do so.
In this expectation, we support your candidature and keep our fingers crossed for your Presidency.
(SV) Mr President, Mr Barroso, you said in your introduction that Europe and the world have suffered a crisis of values. Why do you not use plain language? What we have suffered is, of course, a crisis for radical market thinking, for which you and your group are among the primary advocates. I promised my voters that I would not vote for you - as many other Social Democrats have done - if you do not guarantee that the Posting of Workers Directive will be amended to strengthen the rights of workers.
Now I hear you trying to sound as if you have complied with this request. However, you say that this request will not be complied with by amending the directive, but by means of a new regulation, which we know to be completely inadequate. At the same time, I hear you painting an erroneous picture of the consequences of these amendments to the Posting of Workers Directive. You have been asked about this before and you have been evasive every time. I will ask you again: will you take action to amend the Posting of Workers Directive, so that European workers receive equal pay for equal work throughout the EU instead of experiencing the wage dumping that we are currently suffering throughout Europe?
(SV) Mr President, Europe today is a continent defined by peace and democracy. This was not the case 70 years ago when Europe was at war. This was not the case 20 years ago, either, when Europe was divided into East and West.
Our generation has a responsibility to manage our continent and preserve and strengthen an open and democratic Europe. Mr Barroso, you have a special responsibility.
Europe needs clear leadership and an EU that is both visible and there for the people of Europe in hard times as well as good ones. We need a leadership that listens. You need to do more in this regard. I would like to see more of the commitment that we have seen today, more of the José Manuel Barroso that we have seen today.
Tomorrow you will receive the support of the Liberal Party of Sweden - Cecilia Malmström's party, not because we agree with you on everything, but because we believe that you can do more than you have shown us thus far.
Here are some guiding principles for the continuation of your work.
Protectionism is an abomination - even for a former Maoist. The strength of the EU lies in its open borders and free trade.
Human rights apply to everyone, wherever they are. You need to do more in this regard.
The economic crisis cries out for a global new order, with balanced regulations enabling us to deal with the climate crisis. Free Europe's farmers and give consumers and the market a chance.
The EU does not need more institutional power struggles. Preserve us from that fate! Europe has had enough of lame ducks. Mr Barroso, tomorrow, you will hopefully have the opportunity to establish a new Commission. I hope that you will then ensure that there are as many women as men in the new Commission.
(EL) Mr Barroso, as you know, you have made no mention whatsoever of your position on issues such as the protection of biodiversity or your commitments pursuant to the Millennium Goals and the European Union's sustainable development strategy.
I shall focus on the meaning of flexicurity, which you often use to combine flexibility and security. This concept appears to harbour serious dangers in terms of worker protection. Part-time employment, for example, is fine when it is the worker's choice. However, forced employment, where the worker has no choice, but is perhaps unable to find a job, looks like part-time unemployment.
There is a similar problem with forced employment in jobs and with working times that have an adverse impact on citizens' personal lives and their quality of life. If you are elected, what political guidelines do you intend to issue on these matters, in cases which concern you? Also, why do you not mention specific targets for green professions and other such initiatives, not so that you become 'green', but so that you at least indicate which way is the way out of the crisis?
(RO) Mr Barroso, I read your document but, quite frankly, I will vote for you tomorrow because I believe that Europe needs a religious Christian man like yourself, with this kind of upbringing. I think that you will be President of the Commission tomorrow and I urge you, Mr Barroso, to ask God to give you what he gave to Solomon: the wisdom to lead the European Commission. Please God.
(IT) Mr President, ladies and gentlemen, the Italian delegation of the European People's Party will support you, Mr Barroso, with our customary respect, our customary friendship and our customary loyalty.
Nevertheless, we call on you to show more courage to enable our institutions to face the momentous times which we are experiencing, and to focus not only on the legitimate concerns of the governments, but first and foremost on the needs of the young generations, their desire to set up a home, have a family and have children: basically, the courage to fight for a true Europe, one underpinned by our sense of responsibility and not by our political mix. That is why I am calling on my fellow Socialist Members to show the same courage.
Of course, electing Mr Barroso again may be a stopgap measure for the crisis of consensus, which is clearly shown by the outcome of the elections, but a yes vote, albeit a yes vote with conditions attached for the candidate for Commission President, would also give you all an opportunity to play your part at this difficult time, and send a clear signal to the European public, namely, that what unites us is stronger than what divides us, and that only in this way, together, can we help each other out of the abyss.
In short, it is not just a yes to Mr Barroso but a yes to a clear and simple recipe: a Commission created with a contribution from all of you means that that Commission will be more independent, more efficient, stronger and, in other words, more European.
(SK) I would like to discuss a topic which is causing concern to many people in the European Union, including myself. Our economies are going through a very difficult period, a period of crisis, the impact of which is being felt by so-called ordinary people in particular. These people are fighting for their work, for their existence and for their children, and it is precisely this fear and worry which creates such fertile ground for the growth of far-right extremism in the EU and in the Member States.
In the past, far-right extremists concealed their faces under various different masks and guises. Today they parade through public squares and speak openly to the media. In addition, these people, who spread hatred against Roma, Jews, immigrants and homosexuals, are establishing political parties and, unfortunately, are successfully fielding candidates both for national parliaments and for the European Parliament during this difficult period.
Finally, it was not so long ago that we witnessed even here, on the floor of this democratic institution, here in the European Parliament, the arrival or rather the marching in of certain MEPs in uniforms reminiscent of the fascist period of the Second World War.
I would therefore like to ask you, Mr President, what sort of measures need to be adopted in the future, in respect of your role and the Commission as an authority, against such an abuse of the European Parliament and especially in the actual fight against extremism.
Mr President, Mr Barroso observed that we are living in extraordinary times - true - but extraordinary times call for extraordinary leadership. Are you that leader, Mr Barroso? I did not support you back in 2004 and unfortunately, in five years, you have not done enough to convince me.
A majority of my group, however, is willing to give you the benefit of the doubt, but we will reserve our final judgment until we have seen the full package of commissioners' portfolios and the full details of your political programme, because do not forget, and I hope you hear the irony in this, that the President of the European Commission is a politician, and not a civil servant with job security.
Regardless of the outcome of the votes, this process has strengthened European parliamentary democracy because, contrary to what some in this House fear, obliging a candidate to campaign has not weakened but strengthened the position of Commission President. Because, the way I see it, a mandate by the European Parliament for a political programme is a much more solid base than a nomination on the basis of a backroom deal between national governments.
I also happen to believe, contrary to you, if I listened carefully, that the emergence of a real opposition in this House is very welcome and a healthy sign that European parliamentary democracy is vital and mature.
So, Mr Barroso, the ball is in your court. Will you meet the challenge? Because you have not convinced me yet. But that is not nearly as relevant, Mr Barroso, as convincing the European citizens in the next five years.
(Applause)
(NL) Madam President. Mr Barroso, when the credit crunch broke, you did nothing. It was the French Presidency that found the way to the emergency exit. You did not take back the reins: not with your European Economic Recovery Plan - you failed to make State aid to the car industry subject to strict environmental conditions - nor with a proposal for better financial supervision: you capitulated at the outset in the face of opposition from the City of London. The EU did hold the reins in the global approach to the climate crisis, but you are rapidly throwing them away.
You are threatening to buy most of our CO2 reductions from developing countries instead of ensuring we emit less ourselves. You could blame national governments for this, but not for last week's appallingly meagre proposal of climate aid to developing countries: EUR 2 billion. This is peanuts compared to the EUR 30-35 billion Europe ought to be providing. In so doing, you are severely hampering Copenhagen's chances of success. There is the credit crunch, the economic crisis, the climate crisis - three tests of genuine leadership. Mr Barroso, three times you have failed to make the grade.
Madam President, as a new Member of this House, I have listened to the many speakers who have focussed on Mr Barroso's track record in office and have voiced many concerns. Many I agree with.
Our paths diverge completely on the Lisbon Treaty, Mr Barroso. However, you have taken a great interest in my constituency of Northern Ireland. For this commitment I thank you. We value the support and close working relationship of Commission officials at all levels with Northern Ireland. I look forward to this relationship continuing and my constituency benefiting from it.
You will know about our past: the impact of violence on investment, and the need for new roads and rail links. You will know about the huge potential for the economy through the development of tourism. To aid our economic development I would urge the Commission to examine what resources will be made available to redress the years of underinvestment.
As many in this Chamber have said already today, it is actions and delivery that count.
(ES) Madam President, Commission President, I want to make a preliminary comment.
We cannot have the same debate after elections as before elections, out of respect for the elections and for the European people. We should not do things any differently from what happens in the national parliaments in this respect.
If the European Commissioners are the result of a majority in each country, our main concern should be that the Commission President is faithful to what the European people have voted for in the European elections, hence the importance and correctness of Mr Barroso becoming Commission President. This is a strictly democratic principle.
There are two points which Mr Barroso made and which I do not have any doubts in clearly and definitively supporting. The first is the extent of the diagnosis of the current situation, which he gave in his speech and comments. We are not only experiencing an economic and financial crisis, but also a crisis of values. This is the first time that I have heard in this House any confirmation of these characteristics. We are not only experiencing a crisis, but also a changing world. That is why, more than ever before, the emphasis must be placed on positive action by individuals and on a change of attitude towards the State and the markets, because we have probably lived beyond our means in many EU countries.
The second point, which I also support, is Mr Barroso's European ambition. Europe needs to elect, prioritise and organise, and the crisis and the Treaty of Lisbon are the two main issues on which the Commission President must particularly concentrate. Tackling the crisis requires a determined Commission and also a Parliament which is capable of tackling the serious circumstances that we are experiencing.
The crisis is not yet over and its landscape is still unrecognisable. It is also forcing us to deal with social inequalities in the European Union. We therefore need the political ambition that you have shown this afternoon, Mr Barroso.
(ES) Madam President, Mr President-designate, having listened to you closely, I should like to underline a few points on which many of us would agree with you.
Firstly, it is clear that we are facing a crisis, yet many of us believe that, in recent years, Europe has been incapable of developing expectations and hopes that can overcome pessimism.
Secondly, it is clear that we need the European Union, strong institutions and a Commission that knows where it is going. However, many of us think that you cannot be a candidate for re-election to the same Commission, but rather to a new Commission in order to start a new era in which we are confronted with many more and much tougher challenges.
We need a Europe capable of regulating markets and guaranteeing rights, particularly social rights. However, we really need a Europe capable of adding value in order to correct global abuses and injustices at source.
I have listened to the proposal to include a security-related immigration commissioner in your Commission. I would stress that immigration does not impact solely or mainly on our security, but on our values and our capacity to correct inequalities at source.
As a result, tomorrow's vote will not mark the end of a process, but rather the first step or starting point in a huge task that the new Commission must take on so that, in defiance of those who want the paralysis or retreat of the European Union, it can give a new impetus to a much better Europe than the one we have known in recent years. This new Commission must be capable of asserting itself against the Europhobes and Eurosceptics; it must be capable of defending its independence as a European engine against the Council; and it must be capable, not only of cooperating, but also of continually responding to this Parliament.
(FR) Madam President, Mr Barroso, there are several elements to, and reasons for, our show of confidence and our very clear vote tomorrow.
The first element is that of democratic consistency: with regard to the choice of the 27 Heads of State or Government who chose you unanimously; with regard to what we said during the electoral campaign - it was not so long ago - and with regard to the citizens' vote. We are not going to apologise for having won the elections, even though we are aware - we are well aware, I would say to our fellow Members - that we will have to surround you with more ideas than those of the European People's Party (Christian Democrats) alone. Then, there is democratic consistency with regard to the exercise that you have been conducting for several weeks, in the demanding, sincere and humble dialogue with Parliament, and we are here to bear witness to it.
There is a second reason, which is a conviction: the very strong conviction that there will be no strong policies in Europe if the institutions are weak. We need strong institutions. This is why we hope that the Treaty of Lisbon will be ratified. It is a tool box that will make the institutions work. We need a strong Commission that can confront the crisis as quickly as possible.
The third reason is a contract of confidence that we have signed with you. In the face of this, the most serious and most profound economic, financial, food - let us not forget the one billion starving people in the world - and environmental crisis, we need the Commission to show its fighting spirit. We need you, and us with you, to learn all the lessons from this crisis, in terms of governance, regulation, innovation and new policies - I am thinking of the idea of a European savings bank to support small and medium-sized enterprises in the strategic sectors - and, with regard to the most profound crisis, the environmental crisis, to introduce a new model of economic and social growth, of green growth, as you yourself said.
That, Mr Barroso, is why we shall be ready, tomorrow, to sign the contract of confidence with you.
(IT) Madam President, ladies and gentlemen, your speech today, Mr Barroso, has not changed our opinion. Our view remains strongly negative. Throughout the years of your presidency, the Commission has shown itself to be incapable and lacking in autonomy. This was the case for the financial crisis and the same holds true for immigration policy: the safeguarding of fundamental rights and compliance with Community law must represent two sides of the same policy.
You said in this Chamber that you intend to appoint a commissioner for justice and rights and a commissioner for internal affairs and immigration. Do not do that, Mr Barroso: immigration and rights must stay together so as not to endorse xenophobic policies. You have a majority here in Parliament, a right-wing majority, and clearly we are unable to identify with this majority. I understand the difficulties of the Group of the Alliance of Liberals and the Democrats for Europe but, Mr Verhofstadt, do not tell us that the coherent approach that you called for in order to emerge from the crisis consists of the speed with which the Barroso Commission will be formed.
It is obvious that we cannot identify with this majority. Our positions cannot be reconciled with those who do not resolutely fight for full and steadfast freedom of information, with those who do not fight to safeguard rights, and with those who view Parliament as a mere forum to represent national governments.
(RO) Madam President, President of the Commission, the growth of energy security is an important item in your programme. The success of the negotiations with Turkey, which led to the signing of the Nabucco agreement, highlights that the European Union is able to represent Member States on the international stage, and I wish to congratulate you on this achievement. I hope that by using the same methods, a similar success will be achieved in securing the required volume of gas at a time when there are countries in the region which want to make their sources available for this project. The future Commission must create an internal energy market, effective competition and a high level of supply security for all Member States.
In this respect, an important role will be played by the Agency for the Cooperation of Energy Regulators. Romania has applied to host the headquarters of this agency and I hope that it will enjoy the necessary support. Energy security also depends on the EU's neighbours. We must support neighbouring countries which subscribe to European values and aspire to become part of the European family.
I also want to draw your attention to the still fragile political situation and the difficult economic situation in the Republic of Moldova. Support needs to be given urgently to the new political authorities in Chişinău to help them get through this difficult situation.
Finally, I firmly believe that tomorrow's vote will demonstrate the stability of Europe's institutions and will make a positive contribution to the outcome of the referendum in Ireland.
(FR) Madam President, Mr Barroso, I might as well say it straight away: you did not convince the French socialists for five years, and you are not succeeding in convincing us now with a project in which you are as generous in word as you are general in purpose.
How can you say to us 'vote for me if you want a Europe that is united in its diversity', when it is precisely because we want this Europe that we are recommending waiting for the Irish vote so as to vote on your candidacy?
Armed with the support of the Member States, you preferred to secure your appointment ahead of time and with fewer risks as regards the number of votes required. You thought that the passage before Parliament would be a mere formality: it is not so, and this is just the beginning, for your response does not meet the expectations of the citizens, who are suffering in the crisis and who have demonstrated their anger towards our institutions through their low turnout.
You say that the crisis has changed you and you pose as the great navigator of a united Europe, but you have not been able to guide the Member States towards a truly European recovery plan, and we are still awaiting the concrete and binding measures needed for financial regulation.
You claim to have given us guarantees regarding the social agenda, but all you are advocating is a new regulation, not a review of the Posting of Workers Directive. Moreover, you have not made a firm, and above all clear, commitment on a directive protecting public services.
You show contempt for the MEPs' memory of events. We have not forgotten that, over the last five years, social issues have never been at the heart of the proposed solutions, and it is only now that you are agreeing to a social impact study for each piece of European legislation.
In a period of unprecedented crisis, which is destroying hundreds of thousands of jobs, everything must be done to ensure that the number of European unemployed workers or working poor does not reach 25 million by 2010. For this we need an industrial policy to be adopted.
The citizens need to be set an example of solidarity in order to combat the crisis. Neither in your words nor in your declared ambition for Europe will they find this impetus today.
To carry on as before is disastrous, said the philosopher, Walter Benjamin. You still have a very long way to go to win over the socialists and the social democrats. For the sake of political consistency and out of respect for our electorate, we shall not vote for you.
(NL) Madam President. Mr Barroso, the members of the Dutch delegation in the Group of the European People's Party (Christian Democrats) will be voting for you with conviction tomorrow. This is not only because we are convinced of your qualities but also because we are in a hurry. In our view, the last two months have been a lost opportunity to tackle the economic crisis - and we, the Dutch, are in a hurry. We do indeed want to see more social market economy in your programme - as far as we were concerned, the previous Commission was rather too liberal in that regard. We hope that you will continue the fight against excessive regulation and make Copenhagen a success, but reduce the number of European Agencies created.
Another matter concerns Europe's citizens. Today, this afternoon, the word has come up perhaps two or three times. That is not enough. The European elections have shown us that we really have our work cut out to win the minds of ordinary people for Europe. The Opel workers who are to be made redundant must immediately think of Europe as a source of hope, a source of work.
Finally, over the last six weeks, you have struck me as a man with passion and enthusiasm. You thrive when challenged. I urge you to keep that up for the next five years: I should like to see it every week.
Madam President, we are indeed living in extraordinary times, but Mr Barroso's response to the economic crisis lacks strength and impact and his promises on social Europe have not been kept. Mr Barroso, your political guidelines provide little illumination as to your plans and drag out much of the same rhetoric used five years ago. Of course we need a strong and vibrant internal market bringing jobs and prosperity, but this must go hand in hand with improved social rights in Europe for workers and citizens, not at their expense.
Despite strong pressure from this House to correct this imbalance and calls for a review of the Posted Workers Directive, for social impact assessments and for a more ambitious economic recovery package, we are still waiting. Earlier, you referred to union membership and the right to strike as sacred. Across the UK, unions are once more in talks over strike action in response to problems associated with the Posted Workers Directive, with fears of the undercutting of wages and undermining of collective agreements.
Your answer to my question on this issue last week sounded like warm words, yet you admitted that the Directive falls short of its aims. The problems lie in implementation and interpretation by the European Court of Justice (ECJ). You promised to make amends through a new legal instrument, but the ECJ judgments have shown we need to strengthen the directive to stop the undercutting of wages.
At this time of financial crisis, we need clear legal guidelines and, Mr Barroso, we need the same wage for the same work at the same place, regardless of gender. What guarantees can you give us that this will be the case?
(NL) Madam President, Commission President, President-in-Office of the Council, ladies and gentlemen, these are difficult times, transitional times, times of change - but interesting times too. Institutionally speaking, we are on the way from Nice to Lisbon. I hope we arrive unscathed: financially, economically, ecologically, demographically, even in terms of energy, migration and security, and not forgetting globalisation, the food problem, the fight to preserve our social model - in all these fields we are in the throes of transition. Whether these are dangers or opportunities depends to a great extent on ourselves.
One thing is certain in this regard: only if we take a European approach to the challenges, only if we tackle them with a solid, well-oriented European programme - which you have, Mr President-designate of the Commission - and if we have strong institutions to work with, can we help shape the future ourselves and further develop our socially and ecologically adjusted market economy. We have no time to lose - 'we are in a hurry', as my neighbour has just put it - and for this reason, too, we must press on with the matter of a new Commission. At present, ladies and gentlemen, we have one President-designate, and one only.
We must give José Manuel Barroso our trust. I would ask anyone who disagrees to make sure they can tell friends from enemies - after all, what are you achieving with delays and dissenting votes? If you do not want Mr Barroso, who do you want? Who was your candidate, who is your candidate, I ask the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. If you succeed in your plans, are you sure you will obtain what you consider a better candidate, a better President of the Commission?
Mr President-designate of the Commission, you have my trust, and you will have my vote and that of my group colleagues. I wish you every success, including with the formation of the new Commission: you must be given elbow room to press on with this.
(PT) President Barroso, the Lisbon Treaty will be ratified and will enter into force within a few months. That is my hope. It is clear from your programme and your speech today, however, that you want to strengthen the European Parliament's powers right away. I agree, because we can no longer go back to the time when the future of Europe was cooked up between the Council and the Commission, while the European Parliament was given the role of a mere onlooker.
I believe, Mr Barroso, that your next mandate will be decisive for consolidating this new institutional balance between the Commission, the Council and Parliament. Our support is not, therefore, a blank cheque, but an investment.
Our democratic tradition, the protection of human rights, and innovations in the production of cleaner forms of energy and better environmental policies are distinctive European features, but nothing makes us stand out from the rest of the world as much as our social policies. I must therefore express our hope that the Commission over which you will preside, I am sure, will assume the responsibility of protecting, consolidating and improving the European social model and promoting gender equality.
Before I finish, I would like to emphasise that I have made a note of what you said today, your commitments for the future. You can count on the vote of the Portuguese Socialists. However, you can also count on a relationship that will certainly be loyal, but very demanding as well during your next term of office.
I wish you good luck and success in your work.
(DE) Madam President, Commission President, President-in-Office of the Council, ladies and gentlemen, what is tomorrow's vote all about? It is about doing what many people in this House cannot do and others do not want to do. It is, in fact, about taking responsibility for Europe. I would like to highlight one point. Mr Barroso, I am very grateful to you for mentioning this again in your interruption. It is about taking responsibility for Europe's ability to act during a difficult time, in order to overcome all the problems which have been the subject of justified criticism from citizens and also from this Parliament. I believe that today's debate has helped to clarify the issue of whom Europe can and cannot rely on in future when it comes to taking political responsibility in the years to come.
However, I would like to point out, Mr Barroso, that there is, of course, a whole series of subjects on the agenda which need to be dealt with and you have a great deal of responsibility in this area because you have a monopoly on launching initiatives at a European level.
I would like to look at one more subject which seems to me not to have been covered in sufficient detail in the debate so far and that is agricultural policy. In this area, we are faced with several new challenges. It is not enough simply to mention the fact that the agriculture ministers came to a resolution in the autumn of last year. It is not enough that we have begun a programme of comprehensive agricultural reform, because when the basic conditions change, you must, of course, take a corresponding initiative to help farmers in the European Union. My request is that you take the Commissioner for Agriculture on one side and point out to her that her model will not succeed in guiding this important sector out of the crisis.
We are prepared, and I am speaking on behalf of my colleagues here, to take over responsibility for Europe in the interests of the European Union and the people of Europe.
(FR) Madam President, Mr Barroso, in February 2008, six months before the global financial crisis, the Hungarian Prime Minister proposed the establishment of a European institution to supervise and monitor global financial trends. Unfortunately, the Council and your Commission decided to set up this institution only after the global crisis had erupted.
Mr Barroso, at what stage are the preparations for this institution? When will the institution begin its work?
My second question is: over the last few years, the Commission has had no success in combating the predominance of the major commercial chains and has protected neither farmers nor consumers. Can we expect concrete and effective measures from the Commission?
My third question is: there is a profound crisis in the dairy sector throughout Europe, with very serious social and political consequences. Do you intend to amend, to revise the neoliberal policy pursued by the Commission thus far, which has failed completely?
My fourth question is: as a candidate for President, do you intend to establish a mediation mechanism? Do you wish to reaffirm your intention to entrust the new commissioner in charge of fundamental rights with the responsibility for historical national minorities, immigrant minorities and the Roma?
(MT) Madam President, Mr Barroso, financial and economic challenges have been extensively discussed. Today, however, I would like to focus on citizens' rights and on the citizen's Europe. We talk of European citizenship, of citizens' rights, freedom of movement, the fight against criminality, the strengthening of security, the fight against terrorism and a common immigration policy. All of the above affect the European citizen, as do economic and financial issues. However, there are also other challenges which affect our citizens in their daily lives and which therefore deserve to be addressed.
We do have a plan, a plan of creating a European space based on justice, freedom and security. We had the Tampere Programme, the Hague Programme, and now that of Stockholm. I believe that we must invest renewed energy in this field. The Stockholm Programme will open up new opportunities. Moreover, there is the Lisbon Treaty that will bestow new and important powers as well as grant a much greater role to this Parliament in this area. This evening you told us, President Barroso, that there will no longer be one but two Commissioners devoted to this field. We were told that there is to be a Commissioner responsible for internal affairs and immigration and another who will be assigned the area of justice, human rights and civil liberties. Let us form a partnership; a close partnership between the Commission and Parliament for a Europe that will indeed be a Europe for our citizens, a Europe that defends our citizens' rights; that protects our citizens' freedoms, that guards our citizens' security.
Yes, I believe that together, we can work towards building a Europe for our citizens, and I wish you the best of luck in tomorrow's elections.
(SL) I would agree with the comments of many of my colleagues who have already spoken, but allow me to also put the following questions to you, Mr Barroso: Have you taken stock of your previous term of office? Are you satisfied with your achievements over the past five years? I would imagine that you are and that that is the reason why you are standing for the presidency of the Commission again. However, I also wonder whether you are satisfied with how effective you have been to date as regards preventing financial, economic and social crises? Can you witness, with a clear conscience, the staggering increase in unemployment figures which have now reached millions in the European Union, and the shameless rewards again being paid out by the financial sector to those who have not only plunged us into the worst crisis imaginable, but also threatened us with poverty?
Can you tell us today whether you are going to do things differently in your second term? Are we going to see more of the same, or something new? Is there anything we ought to be looking forward to? What do you think you need to change about the way in which you go about your work?
Allow me to put one more question to you: it is one that you have been going to great lengths to avoid addressing in your policy guidelines. You clearly want to lead the Commission of a European Union that numbers 500 million people. Where is the ambition and drive of our great community when it comes to opening the door to those fellow Europeans who want to join it? What additional efforts will your Commission make in order to speed up this process? Will you offer tangible assistance, i.e. expertise and material resources, to the central government of Bosnia and Herzegovina to help it achieve its roadmap and the criteria needed for its citizens to travel freely within the European Union?
Madam President, Mr Barroso will have our support tomorrow, not only because you are nominated by all 27 Member States, Mr Barroso, and not only because we need to start work, but also because you have presented a broad political agenda that addresses the main challenges of our time. Of course, we all have different views on that.
We will call on initiatives from you and your Commission based upon the majority of this Parliament, not by trying to impose minority positions, and we will discuss and scrutinise your proposals and take decisions based upon the majority of this Parliament. That is how democracy works, and that is how we work. We are confident not only in you, but also in this Parliament. Just let me say that voting 'no' tomorrow without an alternative means that you do not have an alternative. At the same time as we are calling for action, there are those who want to stop the action. And I must say that with only weeks to go until the Copenhagen meeting, it is not responsible to act in such a way that we shall not have a leadership in place for the Commission. At a time when we need to deal with all the arrangements and legislation on financial markets, the alternative of saying 'no' to a new Commission is not responsible. And to act in a way that we cannot start the political process for economic recovery when jobs are threatened all over Europe is not responsible.
Madam President, this vote tomorrow is very much a vote about the standing of the European Parliament. We, as parliamentarians, are saying that we want Europe to have leadership in the world, but we can never have global leadership if we cannot ensure leadership of the European Union. We will give you our support, and we will scrutinise the proposals, and we will discuss with you, because we have confidence in democracy and the majority we have in this Parliament. Good luck tomorrow.
(Applause)
(IT) Madam President, ladies and gentlemen, Mr Barroso, following this debate I am even more convinced that I am right to back the proposal put forward by the Group of the European People's Party (Christian Democrats) to support your candidacy, and as Chairman of the Committee on Petitions, I would like to offer you my modest contribution: Mr Barroso, I endorse your objectives and the priorities you set out, but allow me to suggest two areas of greater focus, in particular with regard to what you refer to as moving out of this economic and financial crisis.
I believe, as you do, that this crisis is also, and above all, a crisis of our values, of the basic values of our society. Over the next five years, the European Commission will have to address major challenges. The geopolitical framework has undergone radical change. The emerging countries, the emerging economies such as India, Brazil and Africa, now play a significant role in the real economy. On the one hand, this affords us new opportunities for growth, while on the other, it exposes us to the risk of market hegemonies which, in the long term, could produce higher levels of poverty.
In this regard, the role of Europe, its civilisation and its wisdom is essential to foster widespread, balanced growth and encourage the attainment of civil rights. It represents the genuine integration of different roots and cultures. I am referring to our roots, our Christian roots, which could be the tool with which we can tackle the value aspect of this extremely serious crisis, but only if we use them as a guide in the promotion of development and the integration of everyone's rights and duties.
On the financial level, Mr Barroso, we must assess the need for reform of monetary and fiscal policy in order to defuse the struggle between our currency, the euro, and the old hegemony of the dollar, and also the struggle with the emerging currencies of China and India; to obtain stricter regulation of the financial market together with bans on speculation in energy commodities and, above all, food commodities, whose prices can starve many economies; to bring finance back to its main role of serving production; and to replace or support the traditional economic contributions in depressed European regions with tax incentives.
With regard to the citizens' Europe which you propose to develop by intensifying dialogue and distributing information, I feel personally involved as Chairman of the Committee on Petitions. Therefore, this committee should be called upon if Parliament follows up on the resolution adopted during the previous parliamentary term.
The Committee on Petitions is the first point of contact between the European institutions and citizens. It seeks solutions, provides explanations and promotes actions in response to the numerous and varied complaints made by European citizens. In this connection, Mr Barroso, I urge you to strengthen relations between the Commission which you have the honour to lead and the committee which I chair, the Committee on Petitions, and establish a specific commissioner for it. You have already announced the creation of two new commissioner posts.
A Europe which focuses its work programme on its citizens, as you stated, is a Europe which must provide this committee - which is the forum, the place where citizens' rights have a voice - with greater rights and greater dignity.
(FR) Madam President, President of the Commission, ladies and gentlemen, I have examined the guidelines of your programme and I welcome your ambition in each of the major policy areas, including economic policy, with the continuation and creation of activities; the recovery plan; social cohesion; environmental policy, and especially sustainable development; the projects aimed at our young people; the strengthening of European defence; and the continuation of a strong and sustained agricultural policy.
I applaud your ambition to have a conquering, united and protective Europe, as we want. However, I question the European Union's financial standing as regards all of your projects. The Union must have the financial resources for its ambitions. Some of my fellow Members have already stressed this point. It is vital, in my view, Mr Barroso, that we see you undertake to encourage the Member States to increase their contributions to the Community budget substantially from 2014. It is true that the crisis is putting the Member States' budgets under pressure at the moment. All the same, we must look ahead to the post-crisis period and start work now on a Community budget that will meet the needs of European action. I know that you are conscious of this need, as you addressed it in your programme. All that remains today is for you to commit yourself to ensuring that, in future, we, Parliament and the Council will have the resources needed to apply our policies.
(LV) I should like to confirm that the Members of the Group of the European People's Party from Latvia will support President J. M. Barroso's candidature. We shall support you because we hope that you, Mr Barroso, will continue as President of the European Commission to work for a fairer Europe. We consider that fairness should be achieved between all Member States as regards support for farmers, regardless of how long they have been members of the European Union. We also expect that you will take the leadership role in reform of the common agricultural policy and in securing the possibility of fair competition for all Member States. We call upon you to take the lead in the further liberalisation of the European services market.
Europe will only emerge successfully from the crisis if it bases its strategy on a strong single market and a level playing field. European institutions do indeed have a stabilising role in overcoming the crisis in those Member States most severely affected, and Latvia knows this. I would like to thank the European Commission for working with us. The European single currency has proved its stabilising role in these crisis conditions. The Baltic States have set themselves the goal of accession to the euro area, but during the global downturn, this is a very stiff task. That is why we are calling on the Commission to promote a sensible, flexible approach to the application of the conditions of the Stability and Growth Pact and the Maastricht criteria, appropriate to the crisis. I am convinced that the earlier inclusion of the Baltic States and of all European countries in the euro area is in the interests of Europe as a whole.
Mr President, we urge you to move faster in developing a common energy policy to reduce Europe's dependence on monopolies. I wish you success in the vote tomorrow.
(FR) Madam President, Mr Barroso, as a member of the French delegation of the European People's Party (Christian Democrats) and as a representative of the Nouveau Centre, a French political party born out of the UDF, I was keen to address you directly today. Above all, I should like to remind you of the support of the President of the Republic and of the French Government and to applaud the way in which you were able to contribute to the success of the French Presidency.
Mr Barnier and all of my parliamentary colleagues from the French presidential majority now expect that our mission to build a political Europe that can influence the major global issues of the future will be taken up and shared by your Commission.
In order to build this political Europe, Mr Barroso, two pitfalls must be avoided in our view. Firstly, that of presenting competition as an absolute and insurmountable dogma. Yes, Europe needs industrial policy, agricultural policy, energy policy, or energy policy that promotes new technologies as much as it needs competition policy.
The second pitfall to avoid is that of turning this Commission into a mere general secretariat of the Council. We need a Commission that is strong, that makes proposals, that innovates and that drives this European integration. Thus, despite the reservations that may have been expressed by my own political party in France, I am willing today to support your action and to accompany you on this purposeful path on which you seem to want to embark, not least in terms of sustainable development and of the fight against climate change.
However, to ensure that my vote, and that of several of my parliamentary colleagues who still have some questions today, can be as informed as possible, I would like you to make two strong commitments in this House. Firstly, to implement a really purposeful policy in favour of our industries, of our territories and of everything that forges a European identity.
Secondly, to do everything possible to ensure that the European model is the one that best reconciles the market economy with the requirement for solidarity among Member States, regions and populations.
Mr Barroso, today's young people need a Europe that supports them in globalisation and that embodies a new hope, and, as the youngest of the French MEPs, I am thoroughly convinced that these young people want a Europe that both protects them and offers them a new ambition. In the future, it is our task to build Europe together. I am counting on you just as you can count on me.
(PL) Madam President, Europe is united. It is a Europe of peace, freedom and democracy. We observe human rights and we want to realise a programme of social market economy - a programme which puts people at the centre of our attention. However, Europe is also diversified. We have many very poor regions, and there is, therefore, a need for a genuine Cohesion Policy. The common agricultural policy actually sanctions two Europes - the old and the new. This requires changes and the creation of a genuine, unified, united and cohesive Europe. You, Mr President, know this best of all. What action do you intend to take in this area, in order to change this situation?
(FI) Madam President, President Barroso, in my opinion you have succeeded magnificently in the role of President of the Commission. It is easy to criticise but we have to give credit where credit is due. Leading 27 different countries in a pluralist Europe is a challenging task and you have done it well. You have been a balancing factor between the large and small countries, so in this connection I would like to borrow the words of my party's Chairman, Finnish Prime Minister Matti Vanhanen, who said that you deserved a further term of office. I am greatly in favour of your further term and I will vote for it. What you have accomplished in five years speaks for itself. In my view, there is no longer any need for proposals for new programmes because actions speak for themselves and I hope that the Finnish Commissioner, Olli Rehn, will also enjoy a good and strong position in the next Commission. Most important of all, however, is that tomorrow we will vote in favour of your being able to establish a new Commission. I wish you every success.
Madam President, Mr Barroso has spoken quite often about the extraordinary times we live in, the important issues faced and the leadership the EU has to show in the financial market sector.
However, Mr Barroso, there is one thing I should like to ask you about - and you mention it in the paper you presented to us - namely the European Union's own financial resources. You do not say where they should come from.
In this connection, there is one question that I asked you about at the hearing we had with the Greens/EFA Group last week. Unfortunately I did not get an answer from you; hopefully I will now. My question is: what about a financial transaction tax?
Even Mr Sarkozy has now proposed this, and Mr Steinmeier and others are talking about it now. Belgium and France already have legal instruments to implement it, so why not talk and bring pressure to bear with a view to a Commission proposal on a financial transaction tax?
(EL) Madam President, I have listened twice to Mr Barroso, once in plenary and once at a conference with the European United Left, and I have read his planning positions.
I have one specific comment: we know Mr Barroso's position on the modified policies. We have not seen his position on modified products. Does that mean the importation and marketing of contaminated products is to be tolerated in Europe?
Generally, while maintaining that he is promoting the new ideas which Europe needs, Mr Barroso is essentially promoting and proposing the same failed, neo-liberal recipes which led to depression in Europe, unemployment in Europe and serious social inequalities in Europe.
This approach, by which I mean your approach, Mr Barroso, and your Commission's approach, has created a confidence gap between the leadership of the European Union and European citizens, which was clearly reflected in the last elections, with the massive numbers of European citizens who abstained.
Finally, as you call everyone who does not agree with your programme anti-European, you will not have the ear of all Europeans, especially those who want a different Europe, which is why, in my opinion, Mr Barroso, you are not suited to this position.
(NL) Mr Barroso, you have not managed to gain the support of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament or the Group of the Greens/European Free Alliance - which actually speaks in your favour. It will be an exciting election: if I have a look, you can count on approximately half of the votes, so every vote counts. Of course you would like our vote too, that of the second-largest Dutch party in Parliament, the Party for Freedom. We are prepared to give you our vote, but you need to promise to stop the negotiations with Turkey, to make sure that the Netherlands is no longer the largest net contributor to this bureaucratic EU, and to work towards a Europe of sovereign Member States rather than the federal superstate to which you aspire. I invite you to pay us a visit at 22.00 today to discuss this. Who knows, you may make these promises, obtain our support and be able to continue with your work - just in a completely different way from the last five years.
Madam President, I would first of all like to wish Mr Barroso well for tomorrow in the vote. Unfortunately, I was of the opinion that the vote should have been held in July so as not to allow a lacuna of uncertainty to develop. However, in saying that, I think the political guidelines which you have produced, Mr Barroso, clearly outline the kind of vision and ideas that you have for getting things back on the road.
Maybe my biggest appeal to you - not only about coming back to Parliament - would also be to be a bit more critical of governments when they fail to live up to their commitments because, even if we look at the Lisbon Strategy, 90% of the Lisbon Strategy has failed to be implemented because Member States have failed to take action to make us the most competitive and the most dynamic economy of the future.
I know it is difficult to try and pinpoint any one individual state. I would not dare to do so, but if we are leading by example, and, if we are putting down ideas between Parliament and the Commission about the ways we can see of regenerating new growth and about being innovative within the new economy, then the Member States must also step up to the plate and take those actions.
Finally, it saddens me, at a time when there are unprecedented economic difficulties throughout the globe, when we in Europe are seen to take the lead with regard to banking regulation and other areas like that, that we have lost the opportunity because of juvenile political games among certain groups.
(ES) Mr Barroso, you are regarded as a champion of environmental protection, and I congratulate you for it.
In fact, last week we had good news because it was finally decided that bluefin tuna, which is facing collapse, would be protected by including it in the list of species protected by CITES. In this respect, I call for this temporary support to become permanent support.
The problem and global paradox in all this is that it is the neoliberal policies that you have advocated to date which have led us into this situation, because they are policies which simply privatise profit and socialise costs.
In this respect, we are facing a serious problem with the environment. For years we have been subsidising fleets, which have depleted our seas and which, in this precise context, are, in many cases, jointly responsible for the disaster. They are now asking for money to overcome the situation which we have caused.
This is absurd and truly difficult to justify democratically. We cannot make these mistakes with people's money.
We therefore call for the common fisheries policy to be revised, specifically based on these new principles.
Madam President, I am very confident that Mr Barroso will tomorrow secure another five-year mandate as the next president of the Commission. I believe he is the right person for the job and his track record has been impressive.
I also believe that the EU will operate more effectively if the Lisbon Treaty is passed in my country. Those opposing the Treaty in Ireland are spreading scurrilous information about the minimum wage to be EUR 1.84.
People speak of green shoots as part of the economic recovery in Europe. The ratification of the Lisbon Treaty is a green shoot in itself. The investment community and people who create jobs want the Lisbon Treaty enacted.
The fact that we in Ireland, since the last referendum, have secured the right to nominate one member of the European Commission into the future is a serious change. In addition to that, the legal guarantees relating to neutrality, tax, the right to life, education and the family are important.
These guarantees are important to us. Protocols are the same as the Treaty and, of course, Ireland needs Europe; Europe needs Ireland.
(GA) I wish you the very best of luck tomorrow.
(DE) Madam President, the European Union is suffering from a dramatic democratic deficit. Unfortunately nothing has changed in this respect during the last five years under the leadership of Mr Barroso. During his period of office, we have fallen into a very severe economic crisis and it has become clear that all the warnings relating to the instability of the financial system were simply ignored. These warnings were definitely made. Mr Barroso talks in his speech about the need to change the architecture of the financial system and to reform the bonus system for managers. I would like to say clearly: Mr Barroso, that was your task during the last five years and you have not done it. For this reason, I will be voting you out of office.
Personally, I would like to see a young Commission President who takes on the role with plenty of creativity, with the courage to make major changes and, above all, with independence: someone who turns Europe into a true democracy. I am certain that Europe needs a new mood of optimism and this certainly will not come about with Mr Barroso, but only without him.
(HU) Thank you for this opportunity to speak. I would like to ask President Barroso two questions. The first one is as follows: In your speech, you clearly linked your political future with the Lisbon Treaty coming into force. Does this also mean that if you are elected tomorrow and the Lisbon Treaty fails to be accepted by the Irish referendum, you will then resign?
My second question is the following. You have declared war on national egoism which, according to your definition, stems from anxiety and turns into extremism. My question is: who will decide whether people, organisations or parties are still involved in this harmful activity? Or is it about them, as in our case, having as their objective the promotion of national awareness, the necessary preservation of national self-determination? In other words, does this provide us with a basis for talking here in Europe about national cultures, languages and diversity?
Madam President, I would like to begin with a procedural issue. I wish to say, in particular to the non-attached Members, that I did not go to see their group because they did not invite me. It is as simple as that. Of course, I have strong differences of opinion with some of these Members and with others too, but I went to see all of the groups who invited me, all of the legitimately formed groups. I went there for a democratic debate. I like democratic debate. Let us be clear on that.
I shall try to respond quickly to a large number of questions. Moreover, I can see that, at times, Members are no longer here to listen to me, but I am going to make an effort all the same.
I will begin with the issue of bonuses, which was the last question. I would draw your attention to the fact that, at the end of 2004, the Commission - my Commission - made a recommendation on excessive remuneration, not only in banks, but also in the economic system in general. Unfortunately, at that time, no one paid attention to our recommendation.
I am glad that this issue of bonuses and excessive remuneration is now becoming more of a priority and I hope that we will be able to find a solution, on the basis, I might add, of the proposals that we have submitted to the Council. They are on the table: a recommendation, but also a binding part of the Directive on capital requirements for banks.
Many questions focused on energy security: those of Mr Saryusz-Wolski, Mr Marinescu and others. Energy security was, in fact, one of the main priorities of this College, and I also intend to include it in the priorities of the next Commission, if I have your Parliament's consent, since it is to the Commission that Europeans look, and not just the Europeans of the Union. When there was the problem between Russia and Ukraine, President Putin decided to call me specifically to inform me of that problem, and you know just how much time and energy we at the Commission, together with other partners, have put into trying to find a solution to a problem that concerned Russia and Ukraine but which has had consequences for European consumers.
I personally am very committed to these issues. That is why, I might add, we launched the interconnections programme in the Baltic states, and that is why it was the Commission that broke the deadlock on the Nabucco issue - and let us be clear, it was completely deadlocked. I shall therefore include these issues among the Commission's main priorities, but there is, in fact, resistance to the creation of a real internal energy market. I hope that during the next term, with your support, we are going to overcome this resistance that - let us be frank and sincere - does still exist, in order to establish a real integrated energy market in Europe.
You can count on me at the Commission to be uncompromising in my defence of the European interest. What is more, I believe that this problem of energy security is also crucial to the issue of combating climate change.
I will say it again, in particular for the benefit of the Members of the Group of the Greens/European Free Alliance: one can always be more ambitious but, frankly, I believe that we should welcome the fact that the European Union, acting on the basis of a Commission proposal, is spearheading the fight against climate change. It is clear that, subsequently, we would not have had the agreement of all the Member States were it not for the work - and I want to make this point - of Mrs Merkel's presidency, and then of Mr Sarkozy's presidency, since they worked to achieve this too, and it is only right to acknowledge it. All the Member States made an effort, but it was on the basis of an ambitious proposal by the Commission that we were able to conduct this fight against global warming, and I am very much counting on your efforts so that we can keep Europe in the vanguard of this fight.
With regard to the social issues, I have already said my piece: I have already given some very concrete undertakings on the issues relating to the posting of workers and on the problems concerning public services. I will be willing to work with you on these principles that I have mentioned and that I have spelt out very clearly today: against social dumping, for the social market economy.
I am well aware that this is an interesting ideological debate, but I believe that we have the answer in Europe. We need an internal market - it is our strength - and, at the same time, a high level of social cohesion. This is a European creation; it is a contribution. In the quotation I included at the start of my document, I quoted a great European contemporary historian, Tony Judt, who lectures at New York University. He said: 'The United States may have the most powerful army in the world, China may sell cheaper goods, but only Europe has a model that can serve as an inspiration to the rest of the world'.
The 21st century could well be Europe's century. I believe that. I believe that we can manage this globalisation not by force but with inspiration. We have a social market economy that is not the property of the Christian Democrats, the Social Democrats or the Liberals. It was created by Europe, particularly after the Second World War: not only the European integration process, but also this social market economy aimed at combining free markets, open markets.
Europe is the world's biggest export power. We Europeans must therefore reject protectionism and, at the same time, must promote the European social dialogue model, the European social security model. When I hear certain 'declinists' - the 'crisis-lovers' - say that it is now the Americans and the Chinese who are controlling everything, I say to them: be that as it may, but what is President Obama doing? President Obama is currently attempting - I wish him well - to introduce a national health care system, which we have practically everywhere in Europe, with some differences. It is the Americans who are now taking inspiration from the European model. What are the Chinese doing? They are now considering - with the additional aim of boosting demand - the introduction of a social security system, and I believe that they will have this system, because there will be a rise in prosperity in that country, and this rising prosperity in China is good for the entire world.
What are the Americans and other major powers doing today? They are starting to talk to us about combating climate change. I clearly recall that, when we spoke with them before, the Americans flatly refused to make any kind of target-related commitment in the fight against climate change.
As you can see, I cannot be as pessimistic as some of those who have spoken here today. Of course, we have problems in Europe, consistency problems. In terms of political will, we must work harder to achieve more consistency. We also have a very clear problem, a social problem, which is the most serious of all: the rise in unemployment. Let us be clear, however: it is not Europe, it is not the European Commission that created this financial crisis. You all know where this crisis came from. Immediately after, we reacted. We reacted with concrete proposals. I was in the United States with the French President, when it was the French Presidency, to propose the launch of this G20 process to the US President. It was Europe that instigated this response.
I said at Camp David that just as open societies need the rule of law, legal rules, in the same way, the markets also need rules in order to be legitimate, credible and ethical. That is the European position.
I believe in fact that we should be proud of the proposals we have made. They are on the table. I hope that they will be adopted, and we will see as we go along whether an additional effort is needed.
On the subject of the environment, I believe that this Commission's track record is well known. Someone said that biodiversity is not in there. Re-read my document and you will see that it is in there. Furthermore, one Member of this House applauded our measures to protect bluefin tuna, and I thank them for that. I believe that we have some good credentials there.
With regard to Mrs Beňová's question about fundamental rights, it is precisely in order to give this new sign of commitment that I decided to create - and I would add that the proposal came from the European Parliament, even though I was already convinced on the matter - the post of commissioner responsible for fundamental rights and individual freedoms. The commissioner will also deal with the issue of minorities, of course, and he or she will be able to report to the Committee on Petitions, which was mentioned here.
I also believe that, as in the national systems, where there is normally a minister for justice and a minister for the interior, we should have a commissioner in charge of justice, fundamental rights and freedoms. There will be another commissioner - because we must also be serious about this, we must also see that there are problems to do with insecurity in Europe and that there are things that we can do together with the added value of Europe - who will also look at other issues, but always with the same spirit: the spirit of security, with full respect shown for individual freedoms and with full respect shown for fundamental rights. That, once again, is what makes Europe.
Someone spoke of Guantánamo. I was one of the first, if not the first, politician in office within a government to call on the US President - this was during the Austrian Presidency - to close Guantánamo. I said this publicly because I believe that we Europeans are against an anti-terrorism campaign that does not respect fundamental rights, as that is how moral authority is lost. On the subject of fundamental rights, I believe that we may have certain disagreements, but that there are no fundamental disagreements with some of the Members who raised this issue. I myself do not need advice from anyone on this issue. At the age of sixteen, I had already taken to the streets of my country to fight against a dictatorship, against the colonial system. Therefore I do not need anyone's advice on how to show commitment to fundamental rights. Thank you, anyway.
With regard to the question on Northern Ireland - thank you, Mrs Dodds: it is true that we have made a great - discreet - effort for Northern Ireland. We set up a special working group and, back when a dialogue had not yet been established between the parties, we helped to bring about this reconciliation.
With regard to the question put by Mr López Aguilar, yes, I believe that now is the time for a new social ambition. That is obvious. We have an unemployment problem that is much greater than before. If you look at the statistics, the truth is that, until the financial crisis, employment was rising everywhere. The Lisbon Strategy, which some criticise, was actually heading in the right direction, overall. There was job creation and growth in Europe. It is just with the financial crisis that we have seen the reverse of the trend in most countries, including your own, Spain. It is the global financial crisis that has put us in a different position. So, now, in this state of social anxiety - not only are there people who are unemployed but there are others who are liable to become so - it is obvious that we must make a social investment. That is why I have called for a new social ambition. I believed that it would be possible to unite the large majority of Parliament around this priority, and I still believe it.
Mrs in 't Veld told me that I had not convinced her. You are very difficult to convince, Mrs in 't Veld. I will do my best, but I will tell you one thing: I will always do my best, not just to convince you, but because I genuinely believe in fundamental rights, freedoms and guarantees. I believe that the Commission has a role in this matter, not only in terms of legislation, but also regarding the signals we send out. I can tell you that, whenever there is a problem in the world, be it Guantánamo or when I meet with Mr Putin, each time I ask him: 'What is happening with Mrs Politkovskaya's killers? How is it possible that a system such as the Russian system, which has the greatest security system in the world, never finds the killers of journalists?' I put the question to President Putin, just as I am currently putting questions to the prime ministers, including even the Chinese Prime Minister, when I speak to him, and just as I am always asking questions about human rights. I am even asking the Japanese Prime Minister why Japan is now carrying out capital punishment again, when there was a moratorium.
Therefore, the Commission is important, not only through legislation, but also through the signals sent out by the Commission and the Commission President, such as the time of the crisis concerning the cartoons in Denmark, where I unequivocally defended and upheld the right to freedom of expression. I believe, in fact, that we can find a fundamental line of agreement on this.
Mr Abad asked some very practical questions, and I would say to him that I support his suggestions and I believe that they are important. I believe that we need an industrial base in Europe. We do not want relocation, but it is important for this industrial base to adapt to the new constraints of global competition and, above all, to the major challenges of climate change and of more sustainable growth. I believe that we have the means to achieve this. That is why I am proposing that, in future, more resources be put into this at European level.
With regard to the budget-related question that someone asked, let us try, above all, to reach a consensus on the main principles. I believe that it would be a mistake to start by talking about the amounts for the future budget. That would cause divisions. We must first see where there is European added value and, afterwards, decide what the priorities will be. However, I believe that research, innovation and cohesion policy clearly must be important priorities, especially when the new generations are considered. For the benefit of the youngest member of the French delegation, I hope that the young people of this Parliament will support this movement.
Someone asked me a question about the global financial tax, about the tax on financial movements. If it is global, I support it, obviously. I think that it would be an excellent idea but, in any case, let us be clear: I see no point in driving out the financial services that we have now in Europe, whether they be in London, Frankfurt or Paris. We are world leaders when it comes to financial services. What is the point of handing over the leadership to Dubai? I do not see what the point would be. Let us be clear on that. However, if there were a global tax on financial transactions, I think that would be an excellent idea. I believe that there are already quite a number of reasons in favour of that: to prevent, for example, starvation in the world, for it is scandalous what is happening in the 21st century; to help Europe achieve the Millennium Goals; and to fight for more solidarity in Europe. You may not know, but I proposed to the Council that we increase a facility that we have within Europe to provide food aid, because there are poor and newly poor people in Europe, but it was rejected. Those are many reasons, if you will, for a tax, provided that it is genuinely global and that it does not undermine Europe's competitiveness.
To conclude, I would like to say something very important to you. Some have said: 'Why should we elect you? You are the only candidate. Is that democratic?' I myself have very often wondered why I am the only candidate. Frankly, I believe that it was wrong for me to be the only candidate, because, let us be clear, as I am the only candidate, I have been the only one attacked for all this time, the only one criticised. Every time you compare me with your ideal candidate, I lose, obviously. I lose to an ideal candidate. I lose to an ideal candidate from each group. Yet Europe is not built with ideal candidates. Europe is an exercise in responsibility. I believe that there has been no other candidate for the simple reason that the support needed to be a candidate was lacking. That is the reason. A fair few names were mentioned, but I succeeded in achieving a consensus and I am proud of that, because building Europe today, as we have seen in the debate, is - as all of you will admit - an extremely difficult and extremely hard exercise. Europe is very diverse. There are many constraints and many priorities, and so I am proud to be the candidate that has been supported by the party that won the elections, to be the candidate that has received the support of democratically elected Heads of State or Government, from across the political spectrum, and I do not see that as negative. That said, I am no one's secretary-general, and the Commission is an independent institution. I can assure you of that. The Commission over which I preside and over which I will preside if I have your backing will be independent in its uncompromising defence of the European general interest.
I fully understand, as Mrs Estrela and others have said, that the support of those who will be willing to back me is not a blank cheque. I am grateful to all those who have supported me; I cannot name them all. Some of them are still here. I am grateful to you. Your support is not a blank cheque. I think highly of Parliament.
Some say: 'You are too close to the governments'. You forget one thing: before becoming Prime Minister, I was leader of the opposition, and before becoming leader of the opposition, I sat on the benches. I was elected for the first time to the Portuguese parliament when I was 29 years old. I am a politician; I am not a technocrat or a bureaucrat. I defend parliaments and I want to engage with you in this debate.
Therefore, your demands can help me and can help the Commission to do better. This is what I shall aim to do if I have your support.
(Applause)
I would like to thank the President-designate of the European Commission. I would also like to thank all those present, as well as those who spoke earlier, for an exceptionally animated discussion. I would also like to thank Mrs Malmström for being with us in this session.
Ladies and gentlemen, we are bringing in new principles of action, new institutional solutions for the European Union. Please remember that the President-designate has told us about the directions of political action for the next five years. He has done this here, in Parliament, where he has met with all the political groups. He has given us information which is very important, both for us and for our citizens. We will vote tomorrow, after today's long, exhaustive and wise discussion.
(The President continued in English)
Thank you very much once again, Mr President-designate. This was a great opportunity to have your political guidelines and discussion in political groups and also in the plenary session.
The debate is closed.
Written statements (Rule 149)
Mr Barroso's programme is ambitious and demonstrates an overwhelming desire to give our crisis-hit Europe the boost it sorely needs. In my opinion, it would be wrong to blame Mr Barroso personally for all the troubles that have characterised the previous period. Compromising with an enlarged Commission in which decisions are now taken by the 27, and tackling a financial and economic crisis against a backdrop of difficult institutional reform, has certainly not made President Barroso's job any easier. Admittedly, one might have hoped, in these difficult times, to have heard him speak with a more assertive European voice. I believe, however, that he has learnt from his mistakes and that, in future, he will make great efforts both for Europe as a whole and for the small countries. By making social issues a more important part of his programme, he appears to want to respond to the people of Europe, who are yearning for a more social Europe. The idea of a genuine partnership between Parliament and the Commission is a commendable one and is an opportunity to be seized. For this reason I support Mr Barroso's candidacy, but this support is not a blank cheque.
I am pleased to say that, as a Portuguese and a Member of the European Parliament, I will vote in favour of the re-election of José Manuel Durão Barroso as President of the European Commission. I believe his performance during the current mandate, which has been beset by so many political, financial and social difficulties, and the experience he has acquired in this post, justify the support of the governments and the renewed confidence of this House.
I deplore the many attempts - not all of them open or serious - to prevent his candidacy from succeeding, and I note that they were frustrated not only by a lack of any credible alternative but also by the foolishness of their arguments. I regret that Members from my own country cannot resist taking that path, which is as easy as it is inconsequential.
I hope the second Barroso Commission can combine technical competence with that 'something extra'. I also hope it will effectively respect and make use of the principle of subsidiarity, and will choose the safety and solidity of taking small steps, as recommended by Jean Monnet, rather than adopting the fast-track approach that has promised much but contributed little to the real progress of the European project and dream. However much we aim for the horizon, we only get there by putting one foot in front of the other. Let us go the right way.
What is also at stake in this election is the direction the EU will take in the next few years. The current President of the Commission, who is standing for another term of office, symbolises one possible direction: the EU he represents is that of the interests of the major economic groups.
That is the EU of undemocratic red tape; of political and ideological conservatism; of the accentuation and institutionalisation of profound inequalities and relations of social, regional and national domination; of militarism and external interventionism; and of the institutionalisation of neoliberalism as the only acceptable economic system. That, however, is not and never has been the only possible direction. The alternative to that direction is that of a social Europe, the Europe of workers and peoples. It is an EU that values democracy in its participatory aspects, not reducing it to the formal representational sphere. It is an EU which respects the will of its peoples and the decisions that they democratically express, and which protects public services and workers' rights as essential tools for social development and cohesion. It is an EU of free, sovereign states with equal rights, which supports and promotes the protection of nature, peace and cooperation among peoples.
The statement that Mr Barroso has just made as President-designate of the Commission is a reaffirmation of the basic pillars of the European Union that we know. It also confirms the capitalist, federalist and militarist integration of Europe enshrined in the Treaties of Maastricht and Nice, which the draft Treaty of Lisbon wishes to take even further.
If there were any doubt, his statements are there on the importance of the draft Treaty of Lisbon. They come, in fact, after the anti-democratic pressure exerted by European leaders - which he observed - on the Irish people, who are being forced to have a new referendum, to be held on 2 October.
Even if he now tries to promise to remedy the serious attacks on social and workers' rights that the European Commission, of which he is still the President, carried out in the previous term of office, he has never got to the bottom of those issues or the causes of the current crisis of capitalism that we are experiencing. In practice, what he is proposing is to carry on with the same policy that prioritises free competition, militarism and the interests of economic and financial groups, particularly those of the most powerful countries, as was clear when he said we are the champions of globalisation.
Mr President, I would like to guarantee President Barroso my support as the European People's Party's delegate, and express the hope that the present Europe Commission will be able to continue the job which has been started involving the social integration of the Roma. Important results have been achieved during this cycle, mainly during the last two years, but we are expecting a significantly deeper commitment and a greater sense of initiative in the future from this body which, as the exclusive initiator of Community legislation, can be the driving force in the battle against the poverty and exclusion affecting Europe's largest minority, the Roma.
I hope that the creation of a new commissioner's portfolio for justice, fundamental rights and civil liberties will encourage the Commission's organisation to do more and in a more coordinated manner. I also hope that President Barroso will continue to actively promote his personal commitment to Roma affairs, which he has also expressed on several occasions, and that he will do his utmost to ensure that Heads of State or Government will assume a more vigorous role in devising a comprehensive, integrated programme spanning parties and cycles.
The social challenges affecting Roma and non-Roma alike are so serious and the consequences of inaction are so dangerous that we cannot afford to have the apathy and slip-ups of the previous cycle. We are expecting immediate, brave deeds and a radical change to the attitude held up until now from the past-present President, and for the Commission's to be the flagship of a pan-European Roma Strategy to be developed as soon as possible, based on regulatory norms, a stable budget and clear political commitment.
If there is one thing that nobody questions across all parties, it is that we are going through a period of economic crisis, which affects countries and makes government decision making difficult.
Since that is the case, having a validated Commission whose president has been elected or a provisional Commission in which this decisive decision is always being postponed makes a difference to how effectively the European Union can combat the crisis.
In view of that, even though they do not deny the evidence of the crisis and even refer to it repeatedly, the arguments put forward by all those who reject and seek to prevent José Manuel Durão Barroso from being chosen as President of the European Commission become mere rhetoric.
In other words, those who think and act in that way have little or no concern for the effects of the crisis, but think only, or almost only, of gaining advantage through some kind of party political manoeuvring which, in these circumstances at least, should justifiably be avoided.
Support for Mr Barroso from the conservative, liberal and social democrat MEPs follows his unanimous designation as the only common candidate of all the governments of the EU, both neo-conservative and social democrat. The anti-working class policy of the EU does not depend on persons or on the President of the Commission; it is determined above all by its very character as an imperialist union of capital.
The political guidelines presented by Mr Barroso summarise the strategic ambitions of European monopoly capital and form the political programme applied by the political forces of the European one-way street throughout the EU, including by both New Democracy and PASOK in Greece, regardless of whether they are in government or opposition.
The primary objective of this political programme is to shift the burden of the crisis on to the working classes, thereby ensuring that the European monopoly groups are free to safeguard and increase their profits, so that they can reinforce their position as global imperialist competitors when the capitalist economy revives following the recession. This objective will be achieved by adapting to the new conditions of the anti-labour Lisbon Strategy by 2020 and through an even more vicious attack on the workers' labour, wage, social and insurance rights.